PETROLEUM CONTRACT

BETWEEN
CHINA NATIONAL OFFSHORE OIL CORPORATION
AND
PRIMELINE ENERGY CHINA LIMITED
PRIMELINE PETROLEUM CORPORATION

FOR
CONTRACT AREA 25/34
IN
THE EAST CHINA SEA

OF

THE PEOPLE’S REPUBLIC OF CHINA

March 24, 2005
Article |

Article 2

Article 3

Article 4

Article 5

Article 6

Article 7

Article 8

Article 9

Article 10

Article 11

Article 12

Article 13

Article 14

Article 15

Article 16

CONTENTS

Preamble...

Ww

Definitions... occ.

Objective of the Contract. eecceccesesssseessessssssseses cesses

Contract Area... csscsssesssssussssunustvssssseneee.

Minimum Exploration Work Commitment and Expected Minimum

Exploration Expenditures

Management Organization and Its FUMCtION ...eeecccssesntetsssessssttnesessesseee 17

Operator

Preference to the Employment of the Chinese Personnel, Goods and

Services.

ye
Article 17

Article 18

Article 19

Article 20

Article 21

Article 22

Article 23

Article 24

Article 25

Article 26

Article 27

Article 28

Article 29

Article 30

Annex I

Annex II

Annex III

Accounting, Auditing and Personnel Costs...

Taxation...

Insurance..............

Confidentiality

Assignmen
Environmental Protection and Safety 74
Force Majeure 75

Consultation and Arbitratioi

Effectiveness, Termination and Cancellation of the Contract... cece. 77

The Applicable Law

Language of Contract and Working Languag

Miscellaneous......

Geographic Location and Co-ordinates of Connecting Points of

Boundary Lines of the Contract Area
Accounting Procedure

Personnel Costs
Preamble
THIS CONTRACT is entered into in Beijing on this 24 day of March. 2005

BETWEEN:

China National Offshore Oil Corporation (hereafter referred to as “CNOOC"), a company
organized and existing under the laws of the People’s Republic of China, having its

headquarters domiciled in Beijing, as one part; and

Primeline Energy China Limited (hereafter referred to as “PECL”), a company organized
and existing under the laws of Cayman Islands, having its headquarters in London, UK;

and

Primeline Petroleum Corporation (hereafter referred to as “PPC”), a company organized
and existing under the laws of British Virgin Islands, having its headquarters in London,

U.K,, as the other Part.

PECL and PPC are collectively referred to as the “Foreign Contractor”,

WITNESSETH
“Petroleum Regulations") has exclusive rights concerning exploration, production,
development and sales of the petroleum produced within the Contract Area, and the rights

assigned by the Petroleum Regulations to sign this Petroleum Contract; and

WHEREAS, the Foreign Contractor desires and agrees to provide funds, and apply its
appropriate and advanced technology and managerial experience to cooperate with
CNOOC for the exploitation of Petroleum resources within the Contract Area and agrees
to be subject to the laws, decrees, and other tules and regulations of the People’s

Republic of China in the implementation of the Contract,

NOW, THEREFORE, IT IS MUTUALLY AGREED as hereafter set forth:

Article 1

Definitions

The following words and terms used in the Contract shall have, unless otherwise

specified herein, the following meanings:

ll “Petroleum” means Crude Oil and Natural Gas deposited in the subsurface
and being extracted or already extracted, including any valuable non-hydrocarbon
substances produced in assoeiation with Crude Oil and/or Natural Gas separated or

extracted therefrom.

1.2 “Crude Oil” means solid and liquid hydrocarbons in their natural state,
including any liquid hydrocarbons extracted from Natural Gas except for
methane (CH4),

13 “Natural Gas” means Non-associated Natural Gas and Associated Natural Gas

in their natural state.

14 “Non-associated Natural Gas” means all gaseous hydrocarbons produced from
gas reservoirs, including wet gas, dry gas and residue gas remaining after the

extraction of liquid hydrocarbons from wet gas.
1.5 “Associated Natural Gas” means all gaseous hydrocarbons produced in
association with Crude oil from oil reservoirs, including residue gas remaining after

the extraction of liquid hydrocarbons therefrom.

1.6 “Oil Field” means an accumulation of Petroleum within the Contract Area
composed of one or several overlapping oil-bearing zones, within one trap or within
associated traps of the same independent geological structure, which may or may not
be complicated by faulting, and which has commercial value determined in

accordance with the procedures stipulated in Article 1] hereof.

1.7 “Gas Field” means an accumulation of Petroleum within the Contract Area
composed of one or several overlapping gas bearing zones, within one trap or within
associated traps of the same independent geological structure, which may or may not
be complicated by faulting, and which has commercial value determined in

- accordance with the procedures stipulated in Article 18 hereof.

1.8 “Petroleum Operations” means the Exploration Operations, the Development
Operations, the Production Operations, and other activities related to these operations

carried out under the Contract.

1.9 “Exploration Operations” means Operations carried out for the purpose of
discovering Petroleum-bearing traps by means of geological, geophysical,
geochemical and other methods including exploratory well drilling; all the work
undertaken to determine the commerciality of traps in which Petroleum has been
discovered including Appraisal Well drilling; and feasibility studies, formulation of

the Overall Development Program; and activities related to all such operations.

1.10 “Development Operations” means operations carried out for the realization of
Petroleum production from the date of approval of the Overall Development Program
for any Oil Field and/or Gas Field by the competent authorities of the Chinese
Government including design, construction, installation, drilling, and related research
work as well as relevant activities carried out before the Date of Commencement of

Commercial Production for the realization of Petroleum production.

we
1.11 “Production Operations” means operations and all activities related thereto
carried out for Petroleum production of an Oil Field and/or Gas Field from the Date
of Commencement of Commercial Production, such as extraction, injection,

stimulation, treatment, storage, transportation, lifting, ete.

1.12 “Basic Block” means a section of the surface of the earth bounded by the

segments of longitude and latitude of equal distance of ten (10) minutes.

1.13 “Contract Area” means an offshore surface area demarcated with geographic
coordinates for the cooperative exploitation of Petroleum resources, and in the

Contract, means the offshore surface area stipulated in Article 3.1 hereof.

1.14 “Exploration Area” means an offshore surface area within the Contract Area
which has not been relinquished before the expiration of the exploration period and in

which Development Operations and Production Operations have not begun.

1.15 “Development Area” means a Portion of the Contract Area covering an Oil
Field and/or Gas Field which has been designated for development and any potential
contiguous extension areas to such Field(s) within the Contract Area. The
Development Area(s) shall be proposed by the Operator, demarcated by the Joint
Management Committee (“JMC”) and delineated as such in the Overall Development
Program approved by the competent authorities of the Chinese Government. The
Development Area shall automatically cease to be in force as of the date of approval
of the Production Area by ENOOC.

1.16 “Production Area” means an offshore surface area within any Development
Area for the purpose of the performance of the Production Operations within the said
Development Area after completion of the Development Operations. The Production
Area proposed by the Operator, demarcated by JMC shall be submitted to CNOOC

for approval before the Date of Commencement of Commercial Production.

1.17 “Date of Commencement of Commercial Production” means the date of
commencement of the production of Crude Oil and/or Natural Gas from any Oil Field

and/or Gas Field determined and announced by JMC in accordance with the

Lia
provisions in Article 7.2.5 hereof, after completion of the Development Operations as
provided in the Overall Development Program for the said Oil Field and/or Gas Field
and having obtained the Operation Permission License of the Production Installation

issued by the competent authorities of the Chinese Government.

118 “Calendar Year” means a period of twelve (12) consecutive Gregorian months
under the Gregorian Calendar beginning on the first day of January and ending on the

following thirty-first day of December in the same year.

1.19 “Contract Year” means a period of twelve (12) consecutive Gregorian months
under the Gregorian Calendar, within the term of the Contract, beginning on the Date
of Commencement of the Implementation of the Contract as mentioned in

Article 1.40 herein or any anniversary thereof.

1.20 “Production Year” means, in respect of each Oil Field and/or Gas Field, a
period of twelve (12) consecutive Gregorian months under the Gregorian Calendar
beginning on the Date of Commencement of Commercial Production of such Field or

anniversary thereof.

1.21 “Calendar Quarter” means a period of three (3) consecutive Gregorian months
under the Gregorian Calendar beginning on the first day of January, the first day of

April, the first day of July, or the first day of October.

1.22 “Exploratory Well” means any Wildcat and/or Appraisal Well drilled within

the exploration period, including dry hole(s) and discovery well(s).

1.23 “Wildcat” means a well drilled on any geological trap for the Purpose of
searching for Petroleum accumulations, including wells drilled for the purpose of

obtaining geological and geophysical parameters.

1.24 “Appraisal Well” means an Exploratory Well drilled for the Purpose of
evaluating the commerciality of a geological trap in which Petroleum has been

discovered.

ur
1.25 “Development Well” means a well drilled after the date of approval of the
Overall Development Program for the purpose of producing Petroleum, increasing
production or accelerating extraction of Petroleum, including production wells,
injection wells and dry holes. Any Appraisal Well drilled during the production

period shall be deemed as Development Well.

1.26 “Work Program” means all types of plans formulated for the performance of
the Petroleum Operations, including plans for exploration, development and

production.

1.27 “Overall Development Program” means a plan prepared by the Operator for
the development of an Oil Field and/or Gas Field which has been reviewed and
adopted by JMC, confirmed by CNOOC and approved by the competent authorities
of the Chinese Government and such plan shall include, but shall not be limited to,
recoverable reserves, the development well pattern, master design, production profile,

economic analysis and time schedule of the Development Operations.

1.28 “Deemed Interest” means interest on the development costs calculated in
accordance with the rate of interest stipulated in Article 12.2,3.2 hereof when the
development costs incurred in each Oil Field and/or Gas Field within the Contract

Area are recovered by the Parties.

1.29 “Oil Field and/or Gas Field Straddling a Boundary” means an Oil Field and/or
Gas Field extending from the Contract Area to one or more other contract areas

and/or areas in respect of which no Petroleum contracts have been signed.

1.30 “Annual Gross Production of Natural Gas” means the total amount of Natural
Gas produced from each Oil Field and/or Gas Field within the Contract Area
considered separately in each Calendar Year, less the amount of Natural Gas used for
Petroleum Operations and the amount of losses, which is saved and measured bya

measuring device at the delivery point specified in Article 14.3.1 hereof.

1.31 “Annual Gross Production of Crude Oil” means the total amount of Crude Oil

produced from each Oil Field within the Contract Area considered separately in each
Calendar Year, less the amount of Crude Oil used for Petroleum Operations and the
amount of losses, which is saved and measured by a measuring device at the delivery

point specified in Article 14.3.1 hereof.

1.32 “Contractor” means the Foreign Contractor specified in the Preamble hereto,

including assignee(s) in accordance with Article 23 hereof.
1.33 “Parties” means CNOOC and the Contractor.

34 “Operator” means an entity responsible for the performance of the Petroleum

Operations under the Contract.

35 “Subcontractor” means an entity which provides the Operator with goods or

services for the purpose of the Contract.

36 “Third Party” means any individual or entity except CNOOC, the Contractor
and any of their Affiliates,

1.37 “Chinese Personnel” means any citizen of the People’s Republic of China,
including CNOOC’s personnel and Chinese citizens employed by the Contractor

and/or the Subcontractor(s), involved in Petroleum Operations under the Contract.

1.38 “Expatriate Employee” means any person employed by the Contractor,
Subcontractor(s) or CNOOC who has not the nationality of the People’s Republic of
China. Overseas Chinese who reside abroad and have the nationality of the People’s
Republic of China and other Chinese abroad, when they are employed by the
Contractor, Subcontractor(s) or CNOOC shall also be deemed as Expatriate

Employees within the scope of the Contract.
1.39 “Affiliate” means in respect of the Contractor:

(a) any entity in which any company comprising the Contractor directly or
indirectly holds fifty percent (50%) or more of the voting rights carried by its share

capital; or
(b) any entity which directly or indirectly holds fifty percent (50%) or more of the

aforesaid voting rights of any company comprising the Contractor; or

(c) any other entity whose aforesaid voting rights are held by an entity mentioned

in (b) above in an amount of fifty percent (50%) or more;

“Affiliate” means, in tespect of CNOOC, any subsidiary, branch, or regional
corporation of CNOOC and any entity in which CNOOC directly or indirectly holds

fifty percent (50%) or more of the voting rights carried by its share capital.

1.40 “Date of Commencement of the Implementation of the Contract’ means the
first day of the month following the month in which the Contractor has received the
notification from CNOOC of the approval of the Contract by the Ministry of

Commerce of the People’s Republic of China.

Article 2
Objective of the Contract

2.1 The primary objective of the Contract is to explore for, develop and produce

Petroleum that may exist within the Contract Area.

22 The Contractor shall apply its appropriate and advanced technology and

assign its competent experts to perform the Petroleum Operations.

2.3 During the performance of the Petroleum Operations, the Contractor shall

transfer its technology to the Chinese Personnel and train them.

2.4 The Contractor shall pay all the exploration costs required for the Exploration
Operations. In the event that any Oil Field and/or Gas Field is discovered within the
Contract Area, the development costs of such Oil Field and/or Gas Field shall be paid
by the Parties in Proportion to their participating interests: fifty-one percent (51%) by
CNOOC and forty-nine percent (49%) by the Contractor. In the event that CNOOC

opts to participate at a level less than fifty-one percent (51%) of the participating
interests, or not to Participate in the development of the Field, the Contractor shall
pay the remaining development costs necessary for the development of the Field in

accordance with Article 12.1.2 hereof.

2.5 If any Oil Field and/or Gas Field is discovered within the Contract Area, the
Petroleum produced therefrom shall, from the Date of Commencement of
Commercial Production of such Field, be allocated in accordance with Articles 12, 13

and/or 18 hereof.

2.6 Nothing contained in the Contract shall be deemed to confer any right on the

Contractor other than those rights expressly granted hereunder.

Article 3

Contract Area

3.1 The Contract Area as of the date of signature of the Contract covers a total
area of seven thousand and six (7,006) square kilometers, as marked out by the
geographic location and the coordinates of the connecting points of the boundary

lines in Annex I attached hereto.

The said total area of the Contract Area shall be reduced in accordance with

Articles 4, 5, 11 and 18 hereof.

3.2 Except for the rights as expressly provided by the Contract, no right is granted
in favor of the Contractor to the surface area, subsea, sea-bed, sub-soil or to any
natural resources or aquatic resources other than Petroleum existing therein, and any

things left on the sea-bed within the Contract Area.
Article 4

Contract Term

The term of the Contract shall include an exploration period, a development

period and a production period.

The exploration period, beginning on the Date of Commencement of the
Implementation of the Contract, shall be divided into three (3) phases and shall
consist of seven (7) consecutive Contract Years, unless the Contract is sooner
terminated, or the exploration period is extended in accordance with Article 25 hereof

and/or Article 4.3 herein. The three (3) phases shall be as follows:

(a) the first phase of three (3) Contract Years (the first Contract Year through the

third Contract Year); and

(b) the second phase of two (2) Contract Years (the fourth Contract Year through

the fifth Contract Year); and

(c) the third phase of two (2) Contract Years (the sixth Contract Year through the

seventh Contract Year).

Where time is insufficient to complete the appraisal work on a Petroleum
discovery made close to the expiration of the exploration period or where the time of
the appraisal work on a Petroleum discovery in accordance with the appraisal Work
Program approved by JMC as stated in Articles 11 and 18 hereof extends beyond the
exploration period, the exploration period as described in Article 4.2 herein shall be
extended. The period of extension shall be whatever period CNOOC regards as a
reasonable period of time required to complete the above-mentioned appraisal work
in order to enable JMC to make a decision on the commerciality of the said Petroleum
discovery in accordance with Article 11 or 18 hereof, and until the competent
authorities of the Chinese Government approves or finally rejects the overall

Development Program.
44 The development period of any Oil Field and/or Gas Field within the Contract
Area shall begin on the date of approval of the Overall Development Program of the
said Oil Field and/or Gas Field by the competent authorities of the Chinese
Government and end on the date of the entire completion of the Development
Operations set forth in the Overall Development Program, excluding the time for
carrying out additional development Projects in the production period in accordance

with Article 11.9 hereof.

4.5 The production period of any Oil Field and/or Gas Field within the Contract
Area shall be a period of fifteen (15) consecutive Production Years beginning on the
Date of Commencement of Commercial Production unless otherwise provided in
Article 4.6 herein and Article 18.2 or 25 hereof. Under such circumstances as where
the construction of an Oil Field and/or Gas Field is to be conducted on a large scale,
and the time span required therefore is long, or where separate production of each of
the multiple oi] or gas producing zones of a Field is required, or under other special
circumstances, the production period thereof shall, when it is necessary, be properly

extended with the approval of the competent authorities of the Chinese Government.
4.6 Suspension or abandonment of production of an Oil Field and/or Gas Field.

4.6.1 In the event that the Parties agree to suspend temporarily Production from an
Oil Field and/or Gas Field which has entered into commercial production, the
Production Area covered by that Oil Field and/or Gas Field may be retained within
the Contract Area. In no event shall the period of such retention extend beyond the
date of the expiration of the production period of that Oil Field and/or Gas Field
except as otherwise provided in Article 25.4 hereof. The duration of the relevant
period of production suspension and the arrangement for the maintenance operations
during the aforesaid period of suspension shall be Proposed by the Operator, and shall
be decided by JMC through discussion. With respect to the aforesaid Oil Field and/or
Gas Field which has been suspended and retained within the Contract Area, in the
event that production is restored during the period of such retention, the production

period of that Oil Field and/or Gas Field shall be extended Correspondingly. In the
event that the Parties fail to reach an agreement on the restoration of production by
the expiration of the production suspension period decided by JMC through
discussion, the party to the Contract who wishes to restore production shall have the
right to restore production solely. The other party to the Contract may later elect to
participate in production but shall have no rights or obligations in tespect of such

Field for the solely restored production period.

4.6.2 Abandonment of production from Oil Field and/or Gas Field within the

production period.

4.6.2.1 During the production period, either party to the Contract may propose to
abandon production from any Oil Field and/or Gas Field within the Contract Area,
provided, however, that prior written notice shall be given to the other party to the
Contract. The other party to the Contract shall make a response in writing within
ninety (90) days from the date on which the said notice is received. If the other party
to the Contract also agrees to abandon production from the said Oil Field and/or Gas
Field, then the abandonment costs shall be paid by the Parties in Proportion to their
participating interests in the development of such Oil Field and/or Gas Field. From
the date on which the other party to the Contract makes the Tesponse in writing that it
agrees to abandonment, the production period of such Oil Field and/or Gas Field shall
be terminated and such Oil Field and/or Gas Field shall be excluded from the

Contract Area,

4.6.2.2 If the Contractor notifies CNOOC in writing of its decision on abandoning”
production from an Oil Field and/or Gas Field, while CNOOC decides not to abandon
production from such Oil Field and/or Gas Field, then from the date on which the
Contractor receives CNOOC’s written response of its aforesaid decision, all of the
Contractor’s rights and obligations under the Contract in respect of the said Field,
including but not limited to the responsibilities for payment of abandonment costs in
respect of such Field, shall be terminated automatically, provided that the Contractor
shall not transfer to CNOOC any of the Contractor’s liabilities and obligations in

respect of the said Field. The said Field shall be excluded from the Contract Area.
47 The term of the Contract shall not go beyond thirty (30) consecutive Contract
Years from the Date of Commencement of the Implementation of the Contract, unless

otherwise stipulated hereunder.

Article 5

Relinquishment

51 The Contractor shall relinquish portions of the Contract Area in accordance

with the following provisions:

5.1.1 At the expiration of the first phase of the exploration period, the Contractor
shall relinquish twenty--five percent (25%) of the Contract Area as of the date of

signature of the Contract,

5.1.2 At the expiration of the second phase of the exploration period, the Contractor
shall relinquish twenty--five percent (25%) of the Contract Area remaining in the
second phase after deducting each Development Area and/or Production Area

therefrom.

5.1.3 In any of the following cases, the Contractor shall relinquish the remaining

Contract Area except the areas referred to in Article 5.1.4 herein:
(a) at the expiration of the last phase of the exploration period; or

(b) if the Contractor exercises its option under Article 6.3(b) of the Contract, at

the expiration of the said exploration phase if the Contractor so selects; or

(c) at the expiration of the extended period, in the event that the exploration

period is extended in accordance with Article 4.3 or 25 hereof.

5.1.4 In the execution of Article 5.1.3 herein, a Development Area, Production Area
or an area corresponding to a trap with a Petroleum discovery which will be appraised
and/or being appraised or included in an Overall Development Program awaiting

approval shall not be regarded as an area to be relinquished.

ted
5.1.5 At the expiration of the Production period specifi

Oil Field and/or Gas Field within the Contract Area
Contract Area.

ied in Article 4.5 hereof, any

Shall be excluded from the

The areas relinquished pursuant to Articles 5.1.1 and 3.1.2 herein shall be
made up of as few rectangles as possible so as t

Operations.

Article 6

Minimum Exploration Work Commitment and Expected Minimum Exploration

Expenditures

First Phase Minimum Exploration
Obligations and Expenditures redacted
Second Phase

ium Exploration
Obligations and Expr

enditures redacted

Third Phase Minimum Exploration

Obligations and Expenditures redacted

At the expiration of the
Period, th

Contract:

(a) to enter the Next phase and continue exploration; or
(bj {0 conduet only appraisal Operations and/or de

velopment Perations jn the
Petroleum g SCOVveries Awaiting 4 Praisal deci
3 4p,

ded by Procedures under Aj

cle Hl of
the Contract, provided that the minimum obligations of the selected exploration phase
by the Contractor have been fulfilled; and the areas under Article 5.1.3(b) hereof have

been relinquished; or
(c) to terminate the Contract,

64 At the expiration of any phase of the exploration period, if the actual
exploration work fulfilled by the Contractor is less than the minimum exploration
work commitment set forth for the said exploration phase and if the Contractor opts to
enter the next. phase and continue exploration under Article 6.3(a) herein, the
Contractor shall give reasons to CNOOC for the underfulfillment; and, with the
consent of CNOOC, the unfulfilled balance of the said phase shall be added to the

minimum exploration work commitment for the next exploration phase.

At any time within the exploration period if there is any commercial discovery,
JMC shall, at the request of any party to the Contract, discuss the Possibility of
increasing the exploration work. Any Wildcats and seismic lines involved in such

increase shall be deducted from the minimum exploration work commitment.

6.5 Where the Contractor has fulfilled ahead of time the minimum exploration
work commitment for any phase of the exploration period, the duration of such
exploration phase stipulated in Article 4.2 hereof shall not be shortened thereby, and
if the exploration work actually fulfilled by the Contractor exceeds the minimum
exploration work commitment for the said exploration phase, the excess Wildcat shal]
be deducted from and credited against the minimum exploration work commitment

for the next exploration phase.

6.6 If any addition or deduction is made under Article 6.4 or Article 6.5 herein in
regard to the minimum exploration work commitment for any phase of the
exploration period, the increased or reduced exploration work shall become the new

minimum exploration work commitment for the Contractor to fulfill in the said phase.

6.7 At the expiration of any phase during the exploration period, if the exploration

work actually fulfilled by the Contractor is less than the minimum exploration work
commitment for such phase or less than the new minimum exploration work
commitment as mentioned in Article 6.6 herein, and if, regardless of whether the
expected minimum exploration expenditures are fulfilled or not fulfilled, the
Contractor opts to terminate the Contract under Article 6.3(c) herein, or if the said
phase is the last exploration phase, the Contractor shall, within thirty (30) days from
the date of the decision of election to terminate the Contract or within thirty (30) days
from the date of the expiration of the exploration period, pay CNOOC only any
unfulfilled balance of the minimum exploration work commitment (or of the new one)
for the phase or phases entered into in U.S. dollars after it has been converted into a
cash equivalent using the method provided in Annex Il - Accounting Procedure
hereto. However, if the minimum exploration work commitment for the exploration
period is fulfilled while its expected corresponding minimum exploration
expenditures are not fulfilled, the unfulfilled part shall be deemed as a saving and

shall not be paid to CNOOC.

Article 7

Management Organization and Its Function

7A For the purpose of the proper performance of the Petroleum Operations, the
Parties shall establish a JMC within forty-five (45) days from the Date of

Commencement of the Implementation of the Contract.

TAL CNOOC and the Contractor shall each appoint an equal number of
representatives (one to three) to form JMC, and each party to the Contract shall
designate one of its representatives as its chief representative. The representative of
the Operator of the companies comprising the Contractor shall be the chief
representative of the Contractor. All the aforesaid representatives shall have the right
to present their views on the proposals at meetings held by JMC. When a decision is
to be made on any proposal, the chief representative from each party to the Contract

shall be the spokesman on behalf of the party to the Contract.

AW
The chairman of JMC shall be the chief representative designated by CNOOC,
and the vice chairman shall be the chief representative designated by the Contractor.
The chairman of JMC shall preside over meetings of JMC. In his absence, one
representative present at the meeting from CNOOC shall be designated to act as the
chairman of the meeting. In the absence of the vice chairman of JMC, one
representative present at the meeting from the Contractor shall be designated to act as
the vice chairman of the meeting. The Parties may, according to need, designate a
reasonable number of advisors, who may attend, but shall not be entitled to vote at,

JMC meetings.

71.2 A regular meeting of JMC shall be held at least once a Calendar Quarter, and
other meetings, if necessary, may be held at any time at the request of any party to the
Contract, upon giving reasonable notice to the other party to the Contract of the date,

time and location of the meeting and the items to be discussed.
72 The Parties shall empower JMC to:

7.2.1 Review and agree to the Work Program and budget proposed by the Operator

and the amendment thereof;

7.2.2 Determine the commerciality of each trap on which a Petroleum discovery has
been made in accordance with the Operator’s appraisal report and report its decision

to CNOOC for confirmation;

7.2.3 Review and agree to the Overall Development Program and budget and any

amendments thereto for each Oil Field and/or Gas Field;
7.24 Approve or confirm the following items of procurement and expenditures:

(a) approve procurement of any item within the budget with a unit price
exceeding Five Hundred Thousand U.S. dollars (U.S. $500,000) or any single
purchase order of total monetary value exceeding Three Million U.S. dollars (US$

3,000,000);
(b) approve a lease of equipment, or an engineering subcontract or a service
contract within the budget worth more than Three Million U.S. dollars (U.S. $

3,000,000); and

(c) confirm excess expenditures Pursuant ‘to Article 10.2.1 hereof and the

expenditures pursuant to Article 10.2.2 hereof;

7.2.5 Determine and announce the Date of Commencement of Commercial

Production of each Oil Field and/or Gas Field within the Contract Area;

7.2.6 Determine the type and scope of information and data provided to any Third
Party and Affiliate in relation to the Petroleum Operations in accordance with the
“Provisions of the Ministry of Petroleum Industry of the People’s Republic of China
for the Control of Data Concerning the Exploitation of Offshore Petroleum Resources
in Cooperation with Foreign Enterprises” (hereafter referred to as “Provisions for the

Control of Data”) and Article 22.4 hereof;

7.2.7 Demarcate boundaries of the Development Area and the Production Area of
each Oil Field and/or Gas Field;

7.2.8 Review and approve plans for transfer of the Production Operations in

accordance with Article 8.8 hereof:

7.2.9 Review and approve the insurance program proposed by the Operator, and

emergency procedures on safety and environmental protection;
7.2.10 Review and approve personnel training programs;

7211 Discuss, review, decide and approve other matters that have been proposed by

either party to the Contract or submitted by the expert groups or the Operator; and

7.212 Review and examine matters required to be submitted to relevant authorities

of the Chinese Government and/or CNOOC for approval.
73 Decisions of JMC shall be made unanimously through consultation. All
decisions made unanimously shall be deemed as formal decisions and shall be equally
binding upon the Parties. When matters upon which agreement can not be reached
arise, the Parties may convene another meeting in an attempt to find a new solution

thereto based on the principle of mutual benefit.

73.1 In the exploration period, the Parties shall endeavour to reach an agreement
through consultation on exploration programs and annual exploration Work Program.
If the Parties fail to reach agreement through consultation, the Contractor's proposal
shall prevail, provided that such Proposal is not in conflict with the relevant

provisions in Articles 4, 5, and 6 hereof.

7.3.2 If it is considered by the chairman and/or the vice chairmen or their nominees

that a matter requires urgent handling or may be decided without convening a

meeting, JMC may make decisions through facsimile or the circulation of documents.
74 JMC shall establish the following subordinate bodies:
741 Secretariat

The secretariat shall be a permanent organization consisting of two (2)
secretaries. One secretary shall be appointed by each of the Parties, The secretaries
shall not be members of JMC, but may attend meetings of JMC as observers, The

duties of the secretariat are as follows:

(a) to keep minutes of meetings;

(b) to prepare summaries of and resolutions for JMC meetings;
(c) to draft and transmit notices of meetings; and

(d) to receive and transmit Proposals, reports or plans, etc. submitted by the
Operator and/or any Party to the Contract, that require discussion, review or approval
by JMC.
74.2 Expert Groups

Advisory expert groups shall be established in accordance with the
requirements of the Petroleum Operations in various periods. Each expert group shall
consist of Chinese Personnel and the Contractor's employees, and, with the
agreement of JMC, any other personnel. JMC shall discuss and decide upon their
establishment or dissolution, size, and the appointment of their leaders in accordance
with the requirements of their work. The expert groups shall have the following

functions:

(a) to discuss and study matters assigned to them by JMC and submitted by the
Operator to JMC for its review and approval and any other matter assigned to them

by JMC, and to make constructive suggestions to JMC;

(b) to have access to and observe and investigate the Petroleum Operations
conducted by the Operator at its office and operating sites as work Tequires and to

submit relevant reports to JMC; and
(c) to attend meetings of JMC as observers at the request of JMC.

75 When one of the companies comprising the Contractor acts as the Operator,
CNOOC shall have the right to assign professional. representatives to the Operator’s
administrative and technical departments which are related to the Petroleum

Operations, who may work at length together with the Operator’s staff.

The professional representatives shall have access to the centers of research,
design, and data Processing related only to the execution of the Contract and to the
operating sites to observe all the activities and study all the information with respect
to the Petroleum Operations. Such access to the aforesaid centers outside the People’s
Republic of China shall be decided by JMC through discussion and shall be arranged
by the Operator. The Operator shall use all reasonable endeavors to assist the
professional representatives to have access to Third Parties’ sites. The Operator’s
staff shall regularly discuss their work with the professional representatives of
CNOOC.
The work of professional representatives of CNOOC shall be arranged by
manager(s) of the departments of the Operator in which professional representatives
work. Professional representatives of CNOOC, except for the professional
representatives in charge of procurement who shall undertake their functions in
accordance with Article 7.6 herein, shall not interfere in the decision making on
relevant matters by departmental manager(s) of the Operator. However, such
professional representatives shall have the right to make proposals and comments to
departmental manager(s) of the Operator or to report directly to CNOOC’s
representatives in JMC. When CNOOC acts as the Operator, the Contractor may also
assign professional representatives including professional representatives in charge of

procurement.

7.5.1 On the principle of mutual cooperation and coordination, the Operator shail
provide the professional representatives with necessary facilities and assistance to

perform office work and to observe the operating sites, etc.

7.5.2 The numbers of professional representatives shall be decided by JMC through

consultations.

7.6 When one of the companies comprising the Contractor acts as the Operator, in
respect of the items listed in the Procurement plan, the procedures and provisions

hereunder shall be followed:

7.6.1 The procurement department of the Operator shall inform the professional
representatives appointed by CNOOC in charge of procurement of all the items of

procurement.

7.6.2 The Operator shall be subject to Articles 15.1 and 15.3 hereof and reach
agreement through consultation with the professional representatives of CNOOC in
charge of procurement when Preparing the procurement plan in accordance with the
Work Program and budget. The professional representatives of CNOOC in charge of
procurement shall work out an inventory listing the equipment and materials which

can be made and provided in China and a list of manufacturers, engineering and

Ww
is)
construction companies and enterprises in China which can provide services and

undertake subcontracting work.

7.6.3 Unless otherwise agreed upon by the Parties, the Operator shall, in general,
make procurement by means of calling for bids and shall notify at the same time
manufacturers and enterprises concerned both inside and outside China, and the work

of calling for bids shall be done within the territory of China.

7.64 When any procurement is to be made by means of calling for bids, the
manufacturers and enterprises in China applying for bidding which are included in a
list delivered in advance to the Operator by the professional representatives of
CNOOC in charge of procurement shall be invited, The professional representatives
of CNOOC in charge of procurement shall have the right to take Part in the work of
calling for bids, including examination of the list of bidders to be invited, preparing
and issuing bidding documents, opening bids and evaluation of bids, and shall have
the right to consult with the Operator the determination of award of contracts and to

participate in negotiation for subcontracts and service contracts.

7.6.5 With respect to the items of procurement by means of not calling for bids, the
Operator’s procurement department and the professional representatives of CNOOC
in charge of procurement shall, in accordance with the provisions specified in Article
7.6.2 herein, define items which are to be procured in the People’s Republic of China

and items are to be procured abroad.

17 All costs and expenses with respect to the staff members of the Parties in the
subordinate bodies of JMC established in accordance with Article 7.4 herein and
those with respect to the professional representatives referred to in Article 7.5 herein
and wages and salaries, costs and expenses incurred by the representatives of JMC
referred to in Article 7.1 herein while attending JMC meetings shall be paid by the
Operator and charged tespectively to the exploration costs, development costs and

operating costs in accordance with Annex II - Accounting Procedure hereto.
7.8 The specific responsibilities and working procedures within JMC shall be

discussed and determined by JMC in accordance with the relevant provisions herein.

Article 8

Operator

8.1 The Parties agree that Primeline Energy Operation International Ltd. (PEOIL),
established by Primeline Energy China Limited and Primeline Petroleum Corporation,
shall act as the Operator for the Exploration Operations, Development Operations and
Production Operations within the Contract Area, unless otherwise stipulated in

Article 8.8 herein and Article 30.4 hereof.

8.2 For the implementation of the Contract, each company comprising the
Contractor and any entity that becomes the Operator shal] register with the State
Administration for Industry and Commerce of the People’s Republic of China in
accordance with the relevant provisions of the said State Administration for Industry

and Commerce and shall obtain in advance the necessary approval from CNOOC.

The person in charge of the Operator shall have the full tight to represent the
Contractor in respect of the performance of the Petroleum Operations. The names,
Positions and resumes of the staff and organization chart of the Operator shall be
submitted in advance to CNOOC and the senior staff thereat shall be subject to the
consent of CNOOC.

The parent corporation of each company comprising the Contractor which is
not itself a parent corporation shall, at the request of CNOOC, provide CNOOC with

a written performance guarantee with terms acceptable to CNOOC.
8.3 The Operator shall have the following obligations:

8.3.1 To apply the appropriate and advanced technology and business managerial

experience of the Contractor, including each company comprising the Contractor or
its and their Affiliates to perform the Petroleum Operations reasonably, economically

and efficiently in accordance with sound international practice,

8.3.2 To prepare Work Programs and budgets related to the Petroleum Operations

and to carry out the approved Work Programs and budgets.

8.3.3 To be responsible for procurement of installations, equipment, and supplies
and entering into subcontracts and service contracts related to the Petroleum
Operations, in accordance with the approved Work Programs and budgets and the

applicable provisions of Articles 7.2.4, 7.6 and 10.2 hereof.

8.3.4 To prepare in advance, in accordance with Article 16 hereof, a personnel
training program and budget before the commencement of the Development
Operations and Production Operations respectively, and, in accordance with the said
program and budget, to be responsible for preparing an annual personnel training
program and budget and carrying out the annual program and budget after approval
by JMC.

8.3.5 To establish an insurance Program, and to enter into and implement the

insurance contracts in accordance with Article 21 hereof.

8.3.6 To issue cash-call notices to all the Parties to the Contract to raise the required
funds based on the approved budgets and in accordance with Article 12 hereof and

Annex II - Accounting Procedure hereto.

8.3.7 To maintain complete and accurate accounting records of all the costs and
expenditures for the Petroleum Operations in accordance with the provisions of
Annex II - Accounting Procedure hereto and to keep securely the accounting books in

good order.

8.3.8 To make necessary preparation for regular meetings of JMC, and to submit in
advance to JMC necessary information related to the matters to be reviewed and

approved by JMC.

Ww
Ow
8.3.9 To inform directly or indirectly all the Subcontractors which render services
for the Petroleum Operations in China and all the Expatriate Employees of the
Operator and of Subcontractors who are engaged in the Petroleum Operations in
China that they shall be subject to the laws, decrees, and other rules and regulations

of the People’s Republic of China.
8.3.10 To report its work to JMC as provided in Article 7.2 hereof.

8.4 In the course of the performance of the Petroleum Operations, any direct loss
arising out of the gross negligence or wilful misconduct of the Operator or its
employees shall be solely borne by the Operator. The Operator shall make its best
efforts in accordance with the international Petroleum industry practice to include
provisions similar to this Article 8.4 herein in related subcontracts and service

contracts.

8.5 In the course of the performance of the Petroleum Operations, the Operator
shall handle the information, samples or reports in accordance with the following

Provisions:

8.5.1 The Operator shall provide CNOOC with various information and data in
accordance with Article 13 and 23 of the “Petroleum Regulations” and the
“Provisions for the Control of Data” and the Operator shall use and handle such
information and data referred to herein in accordance with the said provisions. The
information and data within the scope of the “Provisions for the Control of Data”
shall be reported to CNOOC at the same time when the Operator Teports them to its
parent corporation. Upon receipt by the Operator of any report from its parent
corporation concerning such information and data, a copy of such report shall be
furnished to CNOOC.

8.5.2 The Operator shall furnish CNOOC in a timely manner with reports on safety,
environmental protection and accidents related to the Petroleum Operations and with
financial reports prepared in accordance with the provisions of Annex II - Accounting

Procedure hereto.
8.53 The Operator shall provide the non-operator(s) of the Contractor with copies
of the relevant data and reports reasonably required by non-operator(s) and referred to

in Articles 8.5.1 and 8.5.2 herein.

8.5.4 The Operator shall, at the Tequest of any party to the Contract, furnish that

party to the Contract with the following:

8.5.4.1 Procurement plans for purchasing equipment and materials, inquiries, offers,

orders and service contracts, etc.;

8.5.4.2 Manuals, technical specifications, design criteria, design documents
(including design drawings), construction records and information, consumption

statistics, equipment inventory, spare parts inventory, etc.;
8.5.4.3 Technical investigation and cost analysis reports; and

8.5.4.4 Other information relating to the Petroleum Operations already acquired by

the Operator in the performance of the Contract,

8.6 In the course of performing the Petroleum Operations, the Operator shall
abide by the laws, decrees, and other rules and regulations with respect to
environmental protection and safety of the People’s Republic of China and shall

endeavour in accordance with the international petroleum industry practice to:

8.6.1 Minimize the damage and destruction to marine organisms and their living

oceanic environments;

8.6.2 Control blowouts promptly and prevent or avoid waste or loss of Petroleum

discovered in or produced from the Contract Area;

8.6.3 Prevent Petroleum from flowing into low pressure formations or damaging

adjacent Petroleum-bearing formations;

8.6.4 Prevent water from flowing into Petroleum-bearing formations through dry

holes or other wells, except for the Purpose of secondary recovery;
8.6.5 Prevent land, forests, crops, buildings and other installations from being

damaged and destroyed; and
8.6.6 Minimize the danger to personnel safety and health.
8.7 Project Management Team

In any Oil Field and/or Gas Field within the Contract Area where CNOOC has
the participating interest in the development of said Field, a project management team
(hereafter referred to as “PMT”) shall be established in the organization of the
Operator at the date of approval of the Overall Development Program for said Field

by the competent authorities of the Chinese Government.

The PMT shall comprise those personnel designated by the Parties and the
number of CNOOC’s Personnel shall no less than one third (1/3) of the total number
of personnel within the PMT. The Contractor shall designate the Person acting as the
manager of PMT, and CNOOC shall designate the person acting as the deputy

manager of PMT.

The PMT shall be located at the Operator’s office within the Chinese territory.
The working location(s) of the members of PMT shall be decided according to the

need of the work.

The specific organization, staffing and working system of PMT and
responsibilities and competence of various Positions including those of CNOOC’s
personnel assigned to PMT shall be determined by the Parties through consultation
prior to the approval of the Overall Development Program for said Oil Field and/or
Gas Field.

8.8 Transfer and take over of the Production Operations

Before the full recovery of the development costs actually incurred in
accordance with the Overall Development Program of any Oil Field and/or Gas Field
within the Contract Area, CNOOC may, after agreement reached through

consultations of JMC, take over the Production Operations of that Oil Field and/or

28

aie
Gas Field, if conditions permit. After the full recovery of the development costs
actually incurred in accordance with the Overall Development Program of any Oil
Field and/or Gas Field within the Contract Area, CNOOC shall, at any time, have the
right by giving a written notice to the Contractor to take over the Production
Operations of that Oil Field and/or Gas Field. Both aforesaid cases shall be effected

in accordance with the procedures described hereunder.

8.8.1 The Contractor shall submit a transfer plan of the Production Operations to
CNOOC and JMC respectively within sixty (60) days following the date of receiving
the written notice of CNOOC. Such transfer plan shall include, but not be limited to,
a list of various posts to be taken over by CNOOC, a schedule of transfer by stages,
inventories of the relevant facilities and equipment and an inventory of all documents,
manuals, data and information necessary for the Production Operations. Where the
transfer of some of the Production Operations involves any Third Party, the
Contractor shall consult with CNOOC in advance and propose a solution thereto in
the transfer plan, however, this situation shall not be taken by the Contractor as an

excuse to delay and hinder the transfer of the Production Operations.

JMC shall, within thirty (30) days from the date of receiving the said plan,

review and approve it.

8.8.2 CNOOC shall, within sixty (60) days from the date of receiving the transfer
plan of the Production Operations approved by JMC, submit to the Contractor and
JMC respectively the lists and resumes of CNOOC’s personnel who will take over the
posts. The personnel named in the lists shall be persons who have been trained by the
Contractor in accordance with the provisions set forth in Article 16 hereof or
personnel who are considered by CNOOC to be competent. Within one hundred and
eighty (180) days from the date of receiving CNOOC’s lists of the personnel who will
take over the operations, the Contractor shall arrange for such personnel to undergo
step by step practical training for the Posts to be taken over by them and shall assist

CNOOC to manage the qualification test.
8.8.3 Within three hundred and thirty (330) days from the date of receiving the
written notice of CNOOC, the Contractor shall submit to JMC a report on the
completion of preparations for the transfer of the Production Operations. Such report
shall include the results of the qualification test for CNOOC’s personnel who will
take over the Production Operations and shall be confirmed by JMC within thirty (30)
days after the receipt of the said report. The transfer of the Production Operations

shall begin on the date when JMC makes such confirmation.

8.8.3.1 When the completion of the Preparations for the transfer of the Production
Operations is confirmed by JMC, the Contractor shall, in accordance with the transfer
schedule by stages, transfer to CNOOC’s take-over Personnel control of all facilities
and equipment relating to the Production Operations in the Oil Field and/or Gas Field,
and all documents, manuals, data and information regarding the use and operation of
such facilities and equipment, so that CNOOC’s personnel are able to manage the

operation of such facilities and equipment.

8.8.3.2 If JMC believes that preparations for the transfer of the Production Operations
have not been completed and sets another deadline for the completion of preparations
for the transfer of the Production Operations, the Preparations for the transfer shall be

completed prior to the deadline and the transfer shall begin thereafter,

8.8.4 The transfer in respect of the accounting and financial aspects shall be handled

in accordance with Annex II - Accounting Procedure hereto.

8.8.5 During the preparation for the transfer of the Production Operations and in the
course of the actual transfer, the Contractor shall perform the functions provided for
in Article 8.3, 8.4, 8.5 and 8.6 herein in respect of an Oil Field and/or Gas Field
undergoing the transfer of the Production Operations, until the date when CNOOC
has completely assumed control of and taken over the Production Operations of the
Oil Field and/or Gas Field. Thereafter, the functions of the Operator provided for in
Article 8.3, 8.4, 8.5 and 8.6 herein shall be by analogy applicable to CNOOC.
8.8.6 After CNOOC has taken over the Production Operations and become the
Operator of an Oil Field and/or Gas Field, the Contractor shall still have the
obligation, pursuant to Article2 hereof, to provide CNOOC with the relevant
technical and personnel training assistance, and the costs incurred thereby shall be
charged to the operating costs in accordance with the provisions of Annex II - the

Accounting Procedure hereto.

8.8.7 When CNOOC takes over the Production Operations in any Oil Field and/or
Gas Field, the Chinese Personnel employed by the Contractor for the Production
Operations of the said Oil Field and/or Gas Field shall be transferred to CNOOC’s
employment. If CNOOC needs to retain the services of any of the Expatriate
Employees employed by the Contractor or the Contractor still needs to keep some of
the Chinese Personnel in its employment, an agreement shall be reached through

consultation between the Parties prior to the transfer.

8.8.8 The expenses incurred in the transfer and take-over of the Production

Operations shall be charged to the operating costs.

Article 9
Assistance Provided by CNOOC

9.1 To enable the Contractor to carry out expeditiously and efficiently the

Petroleum Operations, CNOOC shall have the obligation to assist the Contractor at its

request to:
9.1.1 Obtain the approvals or permits needed to open accounts with Bank of China;
9.1.2 Go through the formalities of exchanging foreign currencies;
9.1.3 Obtain office space, office supplies, transportation and communication

facilities and make arrangements for accommodation as required;

9.1.4 Go through the formalities of the customs;

took

o
9.1.5 Obtain entry and exit visas for the Expatriate Employees who will come to
China for the implementation of the Contract and for their dependants who will visit
them or reside in China for a long period and provide assistance for their

transportation and moving as well as medical services and travel in China;

9.1.6 Obtain necessary permission to send abroad, if necessary, documents, data

and samples for analysis or processing during the Petroleum Operations; and

9.1.7 Contact departments engaged in fishing, aquatic products, meteorology, ocean
shipping, civil aviation, railway, transportation, communication and services for
supply bases etc. for relevant matters and otherwise assist the Contractor in obtaining
on a timely basis approvals necessary for the conduct of the Petroleum Operations

under the Contract.

92 In accordance with Article 15 hereof, CNOOC shall assist the Contractor with

the recruitment of the Chinese Personnel.

9.3 CNOOC shall, at the request of the Contractor, sell to the Contractor data and
samples concerning the Contract Area other than those produced as a result of
Petroleum Operations hereunder in accordance with any relevant rules and
regulations and CNOOC shall also assist the Contractor to arrange the purchase of
any oceanic environmental, hydrological, meteorological, earthquake and other data

available from the relevant departments in China.

9.4 CNOOC shall, at the request of the Contractor, also assist the Contractor with

matters other than those under Articles 9.1, 9.2 and 9.3 herein if possible.

9.5 All expenses incurred in the assistance provided by CNOOC in accordance
with this Article 9 shall be paid by the Contractor and shall be handled in accordance

with the provisions of Annex II - Accounting Procedure hereto.

we
ie)
Article 10

Work Program and Budget

10.1 Before the fifteenth (15) of September of each Calendar Year after the Date of
Commencement of the Implementation of the Contract, the Operator shall complete
and submit to JMC for its review an annual Work Program and budget, including
estimated schedule of monthly expenditures, for the next Calendar Year. JMC shall
complete the review of the annual Work Program and budget and submit them to
CNOOC for review and approval before the thirty-first (31st) of October of the
Calendar Year in which they are submitted to JMC. Within fifteen (15) days
following the receipt of the annual Work Program and budget, CNOOC shall notify
JMC in writing of its approval or any modifications thereto with its detailed reasons.
If CNOOC requests any modifications on the aforesaid annual Work Program and
budget, the Parties shall promptly hold meetings to make modifications and any
modifications agreed upon by the Parties shall be effected immediately. In case
CNOOC fails to notify JMC of its approval within fifteen (15) days, the annual Work
Program and budget proposed by the Operator shall be deemed to have been
approved by CNOOC. The Operator shall make its best efforts to perform the
Petroleum Operations in accordance with the approved or modified annual Work

Program and budget.

As required for reviewing Work Program and budget by JMC, the Operator
shall submit to JMC the supporting data as detailed as possible.

Commercial scale personnel day rates for the Contractor's representatives in
JMC and the PMT (and the Contractor's representatives in the expert groups on an "as
needed basis”) including travel costs, shall be submitted by the Contractor to the JMC.
Such costs shall be approved by JMC and included in the Work Program and budget
and amendments thereto. A fter approval by JMC, such costs incurred shall be charged

to the Joint Account.

10.2 The Operator may, in accordance with the following provisions, incur excess

expenditures or expenditures outside the budget in carrying out the Work Program

i)
w

So,
11.

(b) If expenditures or excess expenditures are determined to be unreasonable, the
Operator shall not incur such expenditures or excess expenditures again during the
same Calendar Year and such unreasonable expenditures or excess expenditures shall
be dealt with in accordance with Article 5.4 of Annex II - Accounting Procedure

hereto.

Article 11

Determination of Commerciality

aa If any Petroleum discovery is made within the Contract Area, the Operator

shall promptly report such discovery to JMC.

If JMC or the Contractor makes a decision that a Petroleum discovery is
worthy of appraisal, the Operator shall submit to JMC an appraisal Work Program
including appraisal work and timetable for such Petroleum discovery as soon as
possible. Such an appraisal Work Program shall be worked out no later than
ninety (90) days from the date of the aforesaid decision made by JMC or the
Contractor. The appraisal Work Program shall, in so far as is practicable, be based on
conducting the appraisal work continuously, with a view to commencing offshore
operations within one hundred and eighty (180) days from the date of the aforesaid

decision made by JMC or the Contractor.

2 After the approval by JMC of the appraisal Work Program referred to in
Article 11.1 herein, the Operator shall carry out the Operations as soon as possible
without unreasonable delay in accordance with the timetable set forth in the approved

appraisal Work Program.

3 Within one hundred and eighty (180) days after the completion of the last

Appraisal Well, the Operator shall submit to JMC a detailed report on the appraisal of
the commerciality of the discovered Petroleum-bearing trap. Under special
circumstances, the above mentioned periods may be reasonably extended upon

agreement of the Parties.

we
On
The appraisal report shall include the evaluation on geology, development,
engineering and economics, including estimated project costs, and the Overall
Development Program to be approved and the Overall Development Program shall
include the Maximum Efficient Rate (MER) and the duration of the Production period

determined in accordance with the international petroleum industry practice.

Prior to the submission of the Overall Development Program, the Operator

shall:

(a) submit to CNOOC the report of oil and/or gas in place of Oil Field and/or Gas
Field; and

(b) entrust a qualified organization to Prepare the Environmental Impact

Statements.

The reports and statements mentioned in (a) and (b) above shall be submitted
to the competent authorities of the Chinese Government through CNOOC for review

and approval.

11.4 Within thirty (30) days following the submission of the appraisal report on

any Crude Oil bearing trap, JMC shall convene a meeting to review such report.
When JMC decides unanimously after its review that the said Crude Oil bearing trap
is an Oil Field with commercial value and is to be developed, or the Contractor
considers, in accordance with Article 11.6.2 herein, that a Crude Oil bearing trap is an
Oil Field with commercial value and is to be developed, JMC shall submit to
CNOOC for confirmation the appraisal report and the Overall Development Program
of the said Oil Field to be developed and CNOOC shall submit the Overall
Development Program of the Oil Field to the competent authorities of the Chinese
Government as soon as possible for its review and approval. The Operator shall
perform the Development Operations in accordance with the Overall Development
Program of each Oil Field approved by the competent authorities of the Chinese
Government. If such Development Operations do not commence within ninety (90)

days after the date of approval of the Overall Development Program of an Oil Field

Go
by the competent authorities of the Chinese Government, or if an intentional delay
caused unilaterally by the Contractor acting as the Operator, results in a suspension or
halt of ninety (90) continuous days in the Development Operations of an Oil Field,
the Contractor shall be deemed to have automatically waived all its tights in the said

Oil Field.

11.5 If, after the appraisal, JMC determines that a Crude Oil bearing trap is non-
commercial, such Crude Oil bearing trap may, at the Contractor’s option, be retained
within the Contract Area during the term of the exploration period; before the
expiration of the exploration period, if, because of certain positive factors, JMC
considers unanimously that it is necessary to reappraise the commerciality of the
Crude Oil bearing trap, the Operator shall submit a further appraisal report on such
Crude Oil bearing trap to JMC for its review and adoption; if the JMC’s
determination of non-commerciality of such Crude Oil bearing trap has not altered by
the expiration of the exploration period, the relevant area of such Crude Oil bearing

trap shall be excluded from the Contract Area.

11.6 If JMC can not reach an agreement on the commerciality of a Crude Oil
bearing trap, the Parties shall make their best efforts to seek another solution thereto.
However, if JMC can not reach an agreement on the commerciality of any Crude Oil
bearing trap within ninety (90) days following the submission of the appraisal report
prepared by the Operator in accordance with Article 11.3 herein or any further
appraisal report prepared by the Operator in accordance with Article 11.5 herein, then

such trap shall be dealt with in accordance with the following procedure:

11.6.1 If the Contractor informs CNOOC by notice that it considers a Crude Oil
bearing trap without commercial value, then the Contractor shall be deemed to have
waived its rights to participate in the development of that Crude Oil bearing trap. The
relevant area covered by that Crude Oil bearing trap shall, however, be retained
within the Contract Area until the expiration of the exploration period. In case that
CNOOC decides, within the exploration period, to develop solely such Oil Field, then,

within the development period, the Contractor shall be allowed to Participate in the
development. If the Contractor decides, within the development period of the said Oil
Field, to participate in the development of such Oil Field by giving a written notice to
CNOOC, then, the Contractor shall pay CNOOC an amount of money, in addition to
the forty-nine percent (49%) of the development costs spent by CNOOC on the said
Oil Field with Deemed Interest thereon up to the date of Contractor's submission of
the written notice to CNOOC. Such amount shall be equal to three times (300%) the
foregoing payable development costs with Deemed Interest thereon and such amount
of money shall not be recovered after commercial production of the Oil Field
commences. Thereafter, the development costs to be incurred in such Oil Field shall
be provided by the Parties in Proportion to their respective participating interests. In
the event that the Contractor still decides not to participate in the development of the
said Oil Field by the expiration of the development period of such Oil Field, then the
said Oil Field shall be excluded from the Contract Area upon the Date of

Commencement of Commercial Production of the said Oil Field.

11.6.2 If CNOOC considers a Crude Oil bearing trap to have no commercial value
while the Contractor considers that it is a Crude Oil bearing trap having commercial
value, the Contractor may solely provide the entire development costs and undertake
development of the said Oil Field, and the said Oil Field shall be deemed as an Oil
Field in which CNOOC has no participating interests. The entire tisk related to the

development costs spent for the said Oil Field shall be borne solely by the Contractor.

11.6.3 Unless otherwise decided by CNOOC, the Development Operations and
Production Operations of an Oil Field solely financed for the development by
CNOOC shall still be, upon agreement between the Parties through consultation,
performed by the Operator subject to the agreement of terms and conditions entered

into by CNOOC and the Operator.

11.7 In the event of an Oil Field and/or Gas Field Straddling a Boundary, CNOOC
shall arrange for the Contractor and the neighbouring parties involved to work out a
unitized Overall Development Program for such Field and to negotiate the relevant

provisions thereof.
11.8 Ifa Petroleum-bearing trap without commercial value within the Contract
Area can be most economically developed as‘a commercial Oil Field and/or Gas Field
by linking it up with facilities located outside the Contract Area, then the
development of such Field shall be dealt with in the same manner as provided in

Article 11.7 herein.

11.9 The procedures specified in this Article 11 shall be applied, by analogy, to
determination of additional development Projects in any Oil Field and/or Gas Field
within the Contract Area during the production Period, such projects being designed
to increase the level of production and/or total quantity of Petroleum recoverable

from the said Field.

11.10 If an appraisal trial Production or temporary trial Production is deemed by the
Parties to be necessary with respect to any trap in which Petroleum is discovered or
any Oil Field and/or Gas Field within the Contract Area, the Parties shall reach a
written agreement through negotiation on terms and conditions of appraisal trial
production or temporary trial Production, which shall be attached hereto as a

supplementary document.

Article 12

Financing and Cost Recovery

12.1 Funds required for the Petroleum Operations shall be raised by the Operator in
accordance with Work Programs and budgets determined Pursuant to the relevant
provisions of the Contract, the Provisions described in Annex TI - Accounting

Procedure hereto, and the provisions described hereunder.

12.1.1 All the exploration costs required for Exploration Operations shall be
provided solely by the Contractor. However, the exploration costs required for the
fulfillment of the minimum exploration work commitment shall be deemed the equity

capital of the Contractor.

“7
12.1.2

The development costs required for Development Operations in each Oil Field
and/or Gas Field within the Contract Area shall be provided by CNOOC and the
Contractor in proportion to their respective Participating interests: fifty-one
percent (51%) by CNOOC and forty-nine percent (49%) by the Contractor. unless
CNOOC applies the provisions in the second Paragraph of this Article 12.1.2 herein,

In the event that CNOOG, at its option, decides not to participate in the
development of an Oil Field and/or Gas Field or decides to Participate in the
development of such Field to an extent of less than fifty-one percent (51%) of the
participating interests, CNOOC shall notify the Contractor in writing of its decision
of non-participation or a specific lesser percentage of its Participating interests before
the appraisal report is to be reviewed by JMC pursuant to Article 11.4 or
Article 18.2.2 hereof. In such case, if CNOOC does not Participate in the
development of such Field, the development costs therein shall be borne solely by the
Contractor, or in case CNOOC Participates in the development of such Field to an
extent of less than fifty-one percent (51%) of the Participating interests, such
development costs shall be borne by the Parties in Proportion to their actual

respective participating interests.

12.1.3 The operating costs required for the Production Operations in each Oil Field
and/or Gas Field within the Contract Area shall be paid respectively by CNOOC and
the Contractor in Proportion to their Participating interests of the development costs
of the said Field.

12.1.4 For the purpose of implementation of the Contract, CNOOC shall agree that
the Contractor may, when financing, use the entitlement of its share of Production
under the Contract as a security for loans, provided that the Contractor shall apply to
CNOOC in advance and the application therefor shall be examined by CNOOC, and
provided further that the right and interests of CNOOC under the Contract shall not

be impaired thereby.

40
12.2 All the costs incurred in the performance of Petroleum Operations shall be
recovered in accordance with Annex Il - Accounting Procedure hereto and the

provisions described as follows:

12.2.) The operating costs for any given Calendar Year actually incurred by CNOOC
and the Contractor in respect of each Oj! Field Pursuant to Article 12.1.3 herein, shall
be recovered in kind by the Parties out of the Crude Oil produced from the said Oil
Field during that Calendar Year in accordance with Annex II - Accounting Procedure
hereto, after the operating costs have been converted into a quantity of Crude Oil on
the basis of the Crude Oil price determined in accordance with Article 14 hereof.

Unrecovered operating costs shall be carried forward to the succeeding Calendar Year.

12.2.2 The exploration costs incurred by the Contractor shall be recovered as follows:

(a) After the Date of Commencement of Commercial Production of an Oil Field
within the Contract Area, the exploration costs incurred by the Contractor in respect
of the Contract Area shall be recovered in kind out of the Crude Oi] produced from
any Oil Field within the Contract Area in accordance with Article 13.2.2.3 hereof,
after the exploration costs have been converted into a quantity of Crude Oil based on
the Crude Oil price determined in accordance with Article 14 hereof. The exploration

costs shall be recovered without any interest.

(b) If no Oil Field and/or Gas Field is discovered within the Contract Area, the
exploration costs incurred by the Contractor shall be deemed as its loss. Under no

circumstances shall CNOOC reimburse the Contractor for such loss.

12.2.3 The development costs incurred by CNOOC and the Contractor and Deemed

Interest thereon for each Oil Field shall be recovered as follows:

12.2.3.1 | After the Date of Commencement of Commercial Production of any Oil Field
within the Contract Area, the development costs in respect of such Field incurred by
CNOOC and the Contractor and Deemed Interest thereon calculated in accordance
with Article 12.2.3.2 herein shall be recovered in kind out of the Crude Oil produced

from such Field in accordance with Article 13.2.2.3 hereof. after the development

41
Costs have been converted into a quantity of Crude Oil based on the Crude Oil price

determined in accordance with Article 14 hereof.

Contract are actually received in the bank account of the joint account opened by the
Operator. The detailed method for such calculation shall be as provided in Annex II -

Accounting Procedure hereto,

12.3 The provisions in Article 12.2 herein shall apply by analogy to Gas Fields.

Article 13
Crude Oil Production and Allocation

13.1 The Operator shall, in accordance with the production Profile, adjusted as the
case may be, set forth in the Overall Development Program for each Oil Field as
approved by the competent authorities of the Chinese Government, work out a Crude
Oil production plan for each Oil Field in each Calendar Year and carry out Crude Oil

Production pursuant to such plan.

13.2 The Annual Gross Production of Crude Oil of each Oil Field within the
Contract Area in each Calendar Year within the production period shall be allocated

in accordance with the following sequence and Proportions:

13.2.1 Five percent (5%) of the Annual Gross Production of Crude Oil shall be used
for payment of the Value Added Tax and shall be paid in kind to the competent
authorities of the Chinese Government through CNOOC.

13.2.2 Sixty two point five percent (62.5%) of the Annual Gross Production of Crude

Oil shall be used for the Payment or recovery in the following sequence:
13.2.2.1 Royalty shall be Paid in accordance with “Regulations on the Payment of
Royalty for the Exploitation of Offshore Petroleum Resources” issued by the Ministry

of Finance of the People’s Republic of China.

13.2.2.2 The Crude Oil less the amount of Crude Oil for payment of royalty in
accordance with Article 13.2.2.1 shall be “cost recovery oil”. Payment in kind for the
operating costs actually incurred but not yet recovered by the Parties shall be made
pursuant to Article 12.2.1 hereof after the price of the said “cost recovery oil” has

been determined in accordance with Article 14 hereof.

13.2.2.3. The remainder of the “cost recovery oil” shall, after payment for operating
costs in accordance with Article 13.2.2.2 herein, be deemed as “investment recovery
oil”. Such “investment recovery oil” shall be used for the Tecovery of the exploration
costs in respect of the Contract Area which were incurred and not yet recovered by
the Contractor, and shall be used for the recovery of the development costs in respect
of the Oil Field itself which were incurred and not yet recovered by CNOOC and the
Contractor in accordance with Articles 12.2.2 and 12.2.3 hereof, and Deemed Interest

thereon. The method of recovery and the recovery sequence are as follows:

(a) Beginning in the Calendar Year during which the production of any Oil Field
within the Contract Area commences, the “investment recovery oil” referred to in
Article 13.2.2.3 herein, based on the price which has been determined in accordance
with Article 14 hereof shall be Paid in kind first to the Contractor for the recovery of
the. exploration costs which were incurred in respect of, and have not yet been
recovered from, the Contract Area. The unrecovered exploration costs shall be carried

forward to the succeeding Calendar Years until fully recovered.

(b) Beginning in the Calendar Year during which the exploration costs incurred
by the Contractor in respect of the Contract Area have been fully recovered, the
remainder of the “investment recovery oil” of an Oil Field shall be used for the
simultaneous recovery of the development costs incurred and not yet recovered
respectively by CNOOC and the Contractor and Deemed Interest thereon in respect of

such Field in proportion to their respective participating interests therein after the
has been determined in

44
Calculation of amount of “allocable
remainder oil” redacted

13.2.4 The “allocable remainder oil” of each Oil Field in each Calendar Year referred

to in Article 13.2.3 herein shall be shared by the Parties in Proportion to their
respective participating interests in the development costs, fifty-one percent (51%) for
CNOOC and forty-nine percent (49%) for the Contractor. In the event that CNOOC
does not participate in the development of an Oil Field within the Contract Area, the
Contractor shall obtain one hundred percent (100%) of the “allocable remainder oil”
of that Field. In the event that CNOOC participates to an extent less than fifty-one
percent (51%) in the development of an Oil Field within the Contract Area, the
“allocable remainder oil” of such Field in that Calendar Year shall be shared by the

Parties in proportion to their actual respective participating interests in such Oil Field.

13.3 Pursuant to the method of allocation specified in this Article, the Contractor
may obtain an aggregate amount of Crude Oil consisting of the following three

categories:

13.3.1 The total amount of Crude Oil as converted from the actual Operating costs
paid by the Contractor in all Oil Fields in proportion to its Participating interests in

the development costs stipulated in Article 12.1.3 hereof when recovering such costs;

13.3.2 The total amount of the “investment recovery oil” from all Oil Fields due to

the Contractor Provided for in Article 13.2.2.3 herein; and

13.3.3 The total amount of the “allocable remainder oil” of all Oil Fields due to the

Contractor in accordance with Article 13.2.4 herein.

13.4 In the event that the Contractor wishes to purchase a Portion of all of the total
amount of the Crude Oil obtained by CNOOC from the “investment recovery oil” in

addition to the Crude Oil obtained by the Contractor in accordance with Article 13.3

46
herein, the Parties shall negotiate the terms and conditions of purchasing such Crude

Oil and reach an agreement as a supplementary document hereto.

13.5 CNOOC and each company comprising the Contractor shall, throughout the

entire Contract term, have the right and obligation to, in each Calendar Quarter, lift
and take, and separately dispose of their respective full shares of all Crude Oil

produced and determined pursuant to Articles 13.3 and 13.4 herein.

In the event that the Crude Oil production of any Oil Field is reduced because
CNOOC or any company comprising the Contractor does not lift and take its full
share of Crude Oil or lifts nothing, then such reduction in Crude Oil production shall
not affect the full shares of Crude Oil due to or the shares of Crude Oil available to be
lifted and disposed of by each of the other parties as provided in Article 13 6(c)

herein.

13.6 A Crude Oil lifting procedure shall be agreed upon by the Parties no later than

six (6) months prior to the Date of Commencement of Commercial Production within

the Contract Area and shall include, but not be limited to:

(a) Operator’s notification of Crude Oil production to CNOOC and each company

comprising the Contractor;

(b) notification by CNOOC and each company comprising the Contractor of its

expected offtake to the Operator;

(c) Operator’s notification to CNOOC and each company comprising the
Contractor of the final Crude Oil lifting schedule which shall be binding on CNOOC

and each company comprising the Contractor;

(d) limitation and calculation of overlift and underlift of CNOOC and each
company comprising the Contractor; and Provisions to ensure timely and ratable

lifting of Crude Oil;

(e) determination of allowable operational tolerance on liftings; and

47
(f) other terminal procedures as may be required to reflect the particular

circumstances.

13.7 For the purpose of implementing the procedures as described in Article 13.6
herein, CNOOC and each company comprising the Contractor shall jointly set up a
Crude Oil lifting coordination group consisting of representatives one each appointed
by CNOOC and each company comprising the Contractor, with the representative of
CNOOC as the chairman. Such group shall be responsible for the Preparation of
Crude Oil lifting plans of Calendar Year, of Calendar Quarter and of calendar month
and shall also be responsible for the reasonable and unified arrangements and
adjustments of the aforesaid Crude Oil lifting plans through close contact with any

operator in charge of the storage and loading facilities.

Article 14
Quality, Quantity and Price of Crude Oil

14.1 In accordance with Article 13.3 hereof, the Contractor may obtain the
aggregate amount of three categories of the Crude Oil referred to in Articles 13.3.1,
13

the total amount of the Crude Oil allocated to CNOOC from the “investment recovery

.3.2 and 13.3.3 hereof. In addition, the Contractor may purchase a portion or all of

oil” in all Oil Fields within the Contract Area in accordance with Article 13.4 hereof.
14.2 Quality of the Crude Oil

14.2.1 The quality analysis of Crude Oil produced from each Oil Field within the
Contract Area shall be undertaken on loading such Crude Oil to each tankship. Such
analysis shall be carried out on a sample taken immediately prior to or during loading,
by the Chinese Commodity Inspection Bureau (hereafter referred to as the “Bureau”)
or any representative agency delegated by the Bureau pursuant to standards issued by
the State Bureau of Standardization of the People’s Republic of China or by the

competent authorities of petroleum industry of the Chinese Government.

48
14.2.2 The Crude Oil quality analysis referred to in Article 14.2.1 above shall include

the following:
(a) density at 20 degrees Centigrade, in grams per cubic centimetre;
(b) sulphur content, in weight percentage;
(c) water content, in weight percentage; and
(d) basic sediment content, in weight percentage.
14.3 Quantity of the Crude Oil

14.3.1 The quantity measurement of the Crude Oil produced from each Oil Field
within the Contract Area, when being lifted, shall be made at a delivery point and
with measuring devices both to be agreed upon by the Parties. A relevant measuring
organization of the Chinese Government or a Tepresentative agency delegated thereby
shall, at appropriate regular intervals, calibrate all the measuring devices, conduct
special testing and issue certificates of confirmation with respect thereto before the
measuring devices are put into use. The quality and quantity of the Crude Oil
delivered shall be authenticated in accordance with the commodity quality certificate
and weight certificate issued by the Bureau and such quality and quantity shall be the

basis for the accounting settlement.

14.3.2 If any party to the Contract believes that the Crude Oil measuring devices,
sampling or analysis are inaccurate, or has any objection to the results specified in the
above-mentioned certificates, onsite investigations, technical exchanges and
discussions may be conducted by the Parties to resolve the issue in a manner

satisfactory to the Parties.
14.4 Determination of the Crude Oil Price

14.4.1 The price of various grades of the Crude Oil shall be expressed as FOB price
at the delivery point in China. Determination of the Crude Oil price shall be made

with reference to the prevailing price in arm’s length transaction of the long-term-

49 Loe
contract-sales of similar quality Crude Oil on the main world oil markets and the
adjustment in such price shall be made in accordance with such determinants as the
quality of the Crude Oil, the terms of delivery, transportation, payment and other

terms.

The aforesaid price in arm’s length transactions in this Article refers to a price
at which a seller sells its Crude Oil to a buyer who is independent of the seller, but
not including the prices used by them for government to government transactions
which do not reflect the international oil market price, Crude Oil exchange, barter or

spot transactions.

14.4.2 Where the Crude Oil produced from each Oil Field within the Contract Area
differs in grade, the prices of such Crude Oil with different grades shall be

individually determined.

14.4.3 The price of the Crude Oil produced from all the Oil Fields within the
Contract Area shall be denominated in U.S. dollars per metric ton. However, if an
international currency other than the U.S. dollar prevails on the main world oil
markets as the pricing unit of Crude Oil, the Parties may also use that international

currency therefore upon mutual agreement.
14.4.4 Procedure for the Determination of the Crude Oil Price

14.4.4.1 | The Crude Oil price shall be determined: each month. In case the Crude Oil
price prevailing on most world oil markets fluctuates, CNOOC and the Contractor
each shall have the right to Propose, at any time, that a new Crude Oil price shall be

negotiated and determined.

14.4.4.2 | The Contractor shall, no later than fifteen (15) days prior to commencement of
any month, notify CNOOC of its Proposed price for Crude Oil to be lifted in such

month (for the purpose of this Article hereafter referred to as the said month).

14.4.4.3. CNOOC shall notify the Contractor of its decided price within ten (10) days

after the receipt of the aforesaid Proposed price as provided by the Contractor. In the

Gave,
absence of a different price notified by CNOOC to the Contractor within ten (10)
days after the receipt of the aforesaid notification, the proposed price notified by the
Contractor as referred to in Article 14.4.4.2 herein shall be applied to the Crude Oil to

be lifted in the said month.

14.4.44 The Contractor shall, within five (5) days following its receipt of notice of a
price decided by CNOOC, state to CNOOC whether the price is acceptable. If it is
acceptable, the said decided price shall be regarded as the price agreed upon by the
Parties for the said month. If not acceptable, the Parties shall, within ten (10) days,
carry out further negotiation in an amicable manner to determine the price for the said

month.

14.4.4.5 In the event that the Parties still can not reach an agreement on the Crude Oil
price for the said month through further negotiations by the Parties, the Contractor
may lift the Crude Oil in accordance with the quota specified for the said month in
Article 13.2 hereof, and the Crude Oil price for the preceding month shall apply
provisionally to the Crude Oil of such quota and/or the payment shall be made
accordingly. Then, the Parties shall negotiate further on the Crude Oil price for the
said month, taking into account relevant independent and non-proprietary market data
on Third Party long-term-contract-sales of Crude Oil in substantial quantities on the
main world oil markets, adjusted for quality, transportation and other applicable
differentials. The Parties shall each take into account the information supplied and
discussed and attempt to agree on a Crude Oil price based upon such information by

the end of the said month.

(A) In the event that the Parties still can not reach an agreement on Crude Oil
price by the end of the said month, then the Crude Oil price shall be the weighted
average FOB price of the Crude Oil of same or similar quality sold by CNOOC
and/or the Contractor to a Third Party or Third Parties and produced in the said month
from the Oil Fields described hereafter, adjusted for such differences as the quality,

delivery, transportation, Payment and other terms, but excluding the government to

Soe
government transactions which do not reflect the international oi! market price, Crude

Oil exchange, barter or Spot transactions.

The application of the above-mentioned price of Crude Oil sold to a Third

Party or Third Parties shall be in the following sequence:

(i) Firstly, the price, calculated and determined in accordance with the
above-mentioned stipulations, of the Crude Oil produced from the relevant Oil Field
or Oil Fields in the Contract Area and sold to a Third Party or Third Parties shall be

applied;

(ii) In the event no sales as referred to in Paragraph (i) above were made in
the said month, the price, calculated and determined in accordance with the above-
mentioned stipulations, of the Crude Oil produced from other oil fields in the
Contract Area and sold to a Third Party or Third Parties shall be applied; and

(iii) In the event no sales mentioned in Paragraphs (i) and (ii) above were
made in the said month, the price, calculated and determined in accordance with the
above-mentioned stipulations, of the Crude Oil produced from the Oil Fields of other
Contract Areas in offshore areas for Chinese-foreign Cooperative exploitation of

Petroleum resources and sold to a Third Party or Third Parties shall be applied.

(B) In the event there are no such Third Party sales of the Crude Oil during the
said month, then the Crude Oil price for the said month shall be equal to the same
Crude Oil price of the preceding month adjusted by the differences in the individual
arithmetic average of the daily weighted average of the official government selling
price of a basket of three or more internationally traded Crude Oils in the said month
compared with that of such basket of Crude Oils for the preceding month. The
adjusted price shall be the Crude Oil price for the said month. The Crude Oils
selected for the basket shall each be similar in quality to that from the Contract Area
and chosen from different countries and shall reflect the conditions of the main world
oil markets and shall be mutually agreed by the Parties at a reasonable time prior to

the Date of Commencement of the Commercial Production of Crude Oil.

a
(C) If the Parties are unable to agree on a Crude Oil price for a month in which
Crude Oil is first produced and delivered from or the production of Crude Oil is
restored in a Field in the Contract Area, then the Crude Oil for the month shall be
priced and/or paid in accordance with the arithmetic average price of the prices
finally proposed by the Parties in the month. Based on the Crude Oil price agreed
upon by the Parties for the succeeding month, the Crude Oil price for the month shall
be determined by adjusting retroactively by the difference between the arithmetic
average prices of the basket of the Crude Oils for the month and the succeeding
month in accordance with the calculation method referred to in Paragraph 14.4.4.5(B)

herein.

14.4.4.6 If, due to the delayed announcement of Crude Oil Prices by the main world
oil-producing countries or the main world oil markets, or if, as agreed by CNOOC
and the Contractor, an unstable main world oil market exists, then, the period for the
determination of the price referred to in Article 14.4.4.2 herein may be extended to

the end of the said month in question.

14.4.4.7 If the Crude Oil Prices are adjusted retroactively by the main world oil-
producing countries, then the Crude Oil price may be retroactively adjusted by the
Parties after consultation, provided that the period for such retroactive adjustment

shall not exceed the current month.

14.4.5 The Crude Oil for each month due to CNOOC pursuant to Article 13 hereof
shall be converted into an amount of money in the currency utilized pursuant to
Article 14.4.3 herein based on the Crude Oil price for that month finally determined
in accordance with the aforesaid Provisions specified in Article 14.4 herein and such
amount of money shall be entered into the joint account as of the date on which such

Crude Oil is lifted.

14.4.6 The Crude Oil for each month due to the Contractor pursuant to Article 13
hereof shall be converted into an amount of money in the currency utilized pursuant
to Article 14.4.3 herein based on the Crude Oil price for that month finally

determined in accordance with the aforesaid provisions specified in Article 14.4

Ww
ies)

ere 5
herein and such amount of money shall be entered into the joint account as of the date

on which the Crude Oil is lifted.
14.5 Terms of Payment for the Purchased Crude Oil pursuant to Article 13.4.

14.5.1 Before the Crude Oil price is determined, the time limit for payment shall be
agreed upon by the Parties through consultation in accordance with the practice then

prevailing on the main world oil markets,

14.5.2 In case the Contractor is in default of such payment, the Contractor shall pay
interest on arrears of the payment, starting from the first day of such default. The
interest rate shall be the seven day term London Interbank Offered Rate (LIBOR) for
U.S. dollars quoted by Barclays Bank PLC in London at eleven (11:00) a.m. on the

first working day following the due date of payment plus five percent (5%).
14.6 Destination of Crude Oil

14.6.1 The destination of Contractor's Crude Oil obtained under the Contract shall be

at the discretion of the Contractor, except as stipulated in Article 02 herein.

14.6.2 The Contractor agrees that it shall not deliver any Crude Oil obtained hereunder
to any destination which is prohibited by the laws, regulations or official requirements of
the Government of the People’s Republic of China. CNOOC shall notify the Contractor

of all such officially prohibited destinations in writing on a timely basis.

Article 15

Preference to the Employment of the Chinese Personnel, Goods and Services

15.1 The Operator, in carrying out the Petroleum Operations, under the conditions
of such factors as quality, price, delivery time and services are competitive, shall give
preference to the goods, equipment and service provided within the territory of

People’s Republic of China.

54 Bir
15.2 The Contractor, in carrying out the Petroleum Operations, shall give

preference to the employment of qualified Chinese Personnel. For this purpose, the
Contractor shall submit in advance to CNOOC and JMC respectively a plan for the
employment of Chinese Personnel listing the posts and number of the persons
involved, indicating those Chinese Personnel to be employed directly and those
required to be furnished by CNOOC. CNOOC shall, in accordance with the plan, and
if so requested by the Contractor, Provide or assist in recruiting Chinese employee
candidates for such employment. For the performance of Petroleum Operations, the
Contractor shall have the obligation to employ competent Chinese Personnel and to
employ those who have become qualified after being trained in accordance with the
training program. The Contractor shall be given preference in employing the Chinese

Personnel who have participated in the training program provided by the Contractor.

15.3 In accordance with Article 19 of the “Petroleum Regulations”, the engineering

design corporations under CNOOC shall have the right to participate in the master
designs and engineering designs made by the Contractor for the purpose of the
implementation of the Contract. Engineering design companies within the territory of
the People’s Republic of China shall be given preference in entering into the
subcontracts for the aforesaid master designs and engineering designs provided that

their technical level, price and delivery time are competitive.

15.4 After the Contractor signs equipment leasing contracts, service contracts or

subcontracts with CNOOC or its Affiliates in accordance with Article 15.1 herein, the
Contractor shall endeavor to Provide technical assistance to CNOOC or its Affiliates,
at the request of CNOOC, so as to enable them to meet the needs of operations to be

undertaken. The expenses so incurred shall be borne by CNOOC or its Affiliates,

Article 16

Training of Chinese Personnel and Transfer of Technology

16.1 In the implementation of the Contract, the Contractor or its Affiliates

including each company comprising the Contractor shall, apply in the Petroleum

ay

Us
ay
Operations their appropriate and advanced technology and managerial experience,
including their proprietary technology €.g. patent, know-how or other confidential
technology, etc. At the same time. the Contractor shall have the obligation to transfer
its technology and managerial experience, including their proprietary technology e.g.
patented technology, know-how or other confidential technology, etc. At the same
time, the companies comprising the Contractor shall have the obligation to transfer
their technology and experience and the necessary data and/or information for
mastering that technology and experience, to CNOOC and its Affiliates. Provided
however, such technology to be transferred shall be proprietary to the Contractor and
if the transfer of any of such technology is restricted in any way during the term of
the Contract, the Contractor shall, to the extent reasonably possible, endeavour to

obtain permission for the transfer to such restricted technology.

16.2 Within ninety (90) days following the approval of the Overall Development
Program of the first Oil Field and/or Gas Field within the Contract Area by the
responsible authorities of the Chinese Government, the Contractor shall, after the
consultation with CNOOC, complete and submit a training and technology transfer
Program for the Chinese Personnel in the development period and the corresponding
budget to JMC for review and approval, and upon approval by JMC, put it into
practice. The Contractor shall, after consultation with CNOOC complete and submit
training and technology transfer programs and corresponding budgets for the Chinese
Personnel in the production period to JMC for its review and approval before the Date
of Commencement of Commercial Production, and upon approval by JMC, put them
into practice in time so as to have ample time in advance for such training and

technology transfer.

In accordance with the provisions in Article 8.8 hereof and in order to
facilitate the transfer of the Operatorship to CNOOC as early as possible, the
Operator shall, through the training of the Chinese Personnel, gradually increase the
percentage of the Chinese Personnel including the key personnel while the percentage
of the Expatriate Employees shall be reduced accordingly. By the end of the fifth year

of the production, the total number of the Chinese Personnel shall be no less than

uw
a

Condy

a
ninety percent (90%) of the total number of personnel. The total number of the
Chinese Personnel mentioned above shall not include those Personnel rendering

living services of any Third Party.

16.3 The purpose, requirement, fields of specialization, scope of personnel,
specified job categories, type, method and etc. of the training of Chinese Personnel

and technology transfer shall be determined through consultation by the Parties.

16.4 The expenses and costs incurred for performing the training and technology
transfer program stipulated in this Article shall be charged to the development costs if
such costs are incurred after the date of approval of the Overall Development
Program of the first Oil Field and/or Gas Field and before the Date of
Commencement of Commercial Production of the first Oil Field and/or Gas Field, or
shall be charged to the Operating costs if such costs are incurred after the Date of

Commencement of Commercial Production of the first Oil Field and/or Gas Field.

16.5 In the course of the implementation of the Contract, the Parties shall have
scientific and technical cooperation and exchange in connection with the Petroleum
Operations. The relevant Provisions concerning the plan, Participating personnel and
type shall be determined by the Parties to the Contract through consultation. The
expenses required by the scientific and technical cooperation and exchange shall be
included in the budget specified in Article 16.2 herein and charged to the joint
account. In the scientific and technical cooperation, all inventions, experiments or
research results shall be shared by and belong to the Parties who, subject to the

provisions of Article 22 hereof, shall not disclose them to any Third Party.

16.5.1 In the course of the implementation of the Contract, those scientific research
projects which are required by the Petroleum Operations but not carried out by the
Parties, with the approval of JMC, may be commissioned to, and carried out by, any
Third Party, and the Parties shall enter into subcontracts or service contracts with
relevant scientific research departments within the territory of the People’s Republic
of China, provided that they are competitive. The aforesaid required expenses shall be

included in the budget specified in Article 16.2 herein and charged to the joint

37
aan a
account. All inventions and experimental or research results developed from the
aforesaid research projects carried out by a Third Party delegated by the Operator
shall also be shared by and belong to the Parties who, subject to the provisions of.
Article 22 hereof, shall not disclose any of them to any other Third Parties. The
Operator shall endeavour to incorporate the provisions herein in the subcontracts or

service contracts signed with a Third Party.

16.6 The advanced technology and managerial experience, including proprietary

technology, e.g. patent, knowhow or other confidential technology and data or
information that the Contractor shall transfer to CNOOC or its Affiliates, shall remain
the exclusive Property of the Contractor and also be subject to the confidentiality

restrictions of Article 22 hereof.

Article 17
Ownership of Assets and Data

1 All assets purchased, installed and constructed under the Work Program and

budget for each Oil Field and/or Gas Field within the Contract Area shall be owned
by CNOOC from the date on which all the development costs actually incurred by the
Contractor in the development period of each Oil Field and/or Gas Field have been
fully recovered or from the date on which the production period expires, even though
the aforesaid costs have not been fully recovered. Before the dates referred to in the
above paragraph all assets mentioned above shall be jointly owned by the Parties. The
Operator shall be responsible for the acceptance inspection or testing of the said
assets and CNOOC may, as it deems necessary, send its experts to Participate in such
acceptance inspection or testing. In the production period, the Operator can use these
aforesaid CNOOC-owned assets free of charge for performing the Petroleum
Operations. Such assets shall not be used in any operations other than the Petroleum
Operations or in any operations by Third Parties without the written consent of the

Parties.

us
oo
17.2 Equipment and facilities which are owned by a Third Party and are either

leased by the Operator or temporarily brought into the territory of the People’s
Republic of China for the performance of the Petroleum Operations shall not be
deemed as assets owned by CNOOC. Such equipment and facilities may be exported
from the People’s Republic of China, but export formalities shall be handled by

CNOOC.

3 The ownership of all of the data, records, samples, vouchers, and other

original data obtained in the course of performing the Petroleum Operations shall vest

in CNOOC.

Article 18

Associated Natural Gas and Non-associated Natural Gas

1 Associated Natural Gas

1.1 The Associated Natural Gas produced from any Oil Field within the Contract

Area shall be primarily used for Purposes related to the operations of production and
production enhancement of Oil Fields such as gas injection, gas lifting and power

generation.

1.2 Based on the principle of full utilization of the Associated Natural Gas and

with no impediment to normal production of the Crude Oil, the Overall Development
Program of each Oil Field shall include a plan of utilization of the Associated Natural
Gas. If there is any excess Associated Natural Gas in any Oil Field after utilization
Pursuant to Article 18.1.1 herein (hereafter referred to as “excess Associated Natural
Gas”), the Operator shall Carry out a feasibility study regarding the utilization of such
excess Associated Natural Gas of such Oil Field. Such feasibility study, if carried out
before the Development Operations of an Oil Field, shall be included as part of the
feasibility study on the development of the Oil Field. With respect to any Oil Field
already under commercial production, if a further feasibility study on the utilization

of its excess Associated Natural Gas is required, such study shall be carried out by the

39 emt
Operator and a report thereon shall be submitted to JMC for review and discussion, If
the Parties decide to utilize the excess Associated Natural Gas of any Oil Field, the
construction of facilities for such utilization and the Production of the excess
Associated Natural Gas shall be carried out at the same time as the Oil Field

construction and production,

1.2.1 Ifthe Parties agree that the excess Associated Natural Gas of an Oil Field has

no commercial value, then such gas shall be disposed of by the Operator, provided

that there is no impediment to normal production of the Crude Oil.

1.2.2 If any party to the Contract considers unilaterally that the excess Associated

Natural Gas of an Oil Field has commercial value, such gas may be utilized by that
party to the Contract at its own expense without affecting the amount of “cost
recovery oil” and “allocable remainder oil” due to the other party to the Contract

which does not invest in such utilization,

1.2.3. If the Parties agree that excess Associated Natural Gas of an Oil Field has

commercial value, they shall make further investment in its utilization in proportion
to their respective participating interests in the development of the Oil Field. If the
Parties disagree on the commercial utilization of such excess Associated Natural Gas
of that Oil Field, they shall, guided by the principle of mutual benefit, carry out
further negotiations to find a new solution to the utilization of the said excess
Associated Natural Gas and reach an agreement in writing. If the Parties fail to reach
an agreement through such negotiations, CNOOC shall reserve the right to dispose of

such excess Associated Natural Gas unilaterally.

1.3 Expenses incurred in the utilization of the Associated Natural Gas of any Oil

Field as stipulated in Article 18.1.1 herein, and those incurred in carrying out a
feasibility study on the utilization of the excess Associated Natural Gas after
commencement of commercial production of the Oil Field referred to in Article

18.1.2 herein shall be charged to the development costs of the Oil Field.

60 Ket,
18.2 Non-associated Natural Gas

18.2.1 When any Non-associated Natural Gas Field (hereinafter referred to as the
“Gas Field”) is discovered within the Contract Area, the Parties shall carry out
friendly negotiations regarding the development and production of the Gas Field and
marketing said Non--associated Natural Gas in the domestic and international markets
with a view to reaching an agreement of principle, which shall form a supplementary

document to the Contract, and shall include the following principles:

18.2.1.1 The price of the Natural Gas produced from the Contract Area shall be
determined based on general pricing principles prevailing internationally taking into
Consideration such factors as the market, the grade, quality and quantity of the

Natural Gas, etc.

18.2.1.2. The Contract term for the Gas Field within the Contract Area shall be
separately determined according to the conditions for development and production of

such Field and marketing of the Natural Gas; and

18.2.1.3. The allocation of the Natural Gas shall be in conformity with general
principles of allocation for the Crude Oil stipulated in Article 13 hereof. However, the
percentages of the allocation shall be adjusted by the Parties through negotiations in
the light of actual conditions in the Gas Field so that the Contractor shall be able to
obtain a reasonable economic benefit. Following the signature of the agreement of
principle herein, the Operator shall work out an evaluation Work Program for the
discovered Gas Field in accordance with the terms and conditions in the said
agreement of principle and submit it to JMC for its review and approval. Upon
approval by JMC, the Operator shall carry out the evaluation Work Program. The
expenses incurred by the Operator in carrying out the said evaluation Work Program

shall be charged to the exploration costs of the Contract Area,

18.2.2 After completion of evaluation of a Gas Field, the Operator shall submit a

report thereon to JMC for review and discussion.

61 fot.
18.2.2.1 If JMC decides unanimously that a gas reservoir is non-commercial. the
corresponding area covered by the gas reservoir may be retained in the Contract Area
during the exploration period. But if, at the expiration of the exploration period, JMC
still considers the said gas reservoir to be non-commercial, the area covered by the
gas reservoir shall be excluded from the Contract Area. For a Gas Field which has
potential commercial value but which has not been developed due to a lack of market
or a shortage of consuming facilities, the period for which the Gas Field is retained in
the Contract Area may be extended at the tequest of any party to the Contract. Such *
extended period, however, shall not exceed three (3) consecutive Contract Years after
the date of expiration of the exploration period hereunder. In case the time needed for
the market to develop or for the consuming facilities to be constructed for the Gas
Field exceeds such extended period, a further extended period shall be subject to the
approval of the competent authorities of the Chinese Government. Prior to the
expiration of the exploration period, if JMC considers that a gas reservoir which has
been determined to be non--commercial needs to be reappraised because of some
favourable factors, the Operator shall work out a new evaluation report on that gas

reservoir and submit it to JMC for review and approval.

18.2.2.2 If the Contractor considers any gas reservoir to be non-commercial, the
Contractor shall he deemed to have waived its tights of Participating in the

development of that gas reservoir.

18.2.2.3 Where the Parties consider a gas reservoir to be commercial, the Parties shall
negotiate to reach an agreement on the development of the said gas reservoir, based
on the terms and conditions Provided in the agreement of principle referred to in
Article 18.2.1 herein. The agreement concerning the development shall be a
supplementary document and an integral part hereof. If the Parties fail to reach such
agreement through negotiations within three (3) years after the date of
commencement of such negotiations, CNOOC shall have the right unilaterally to put
up the gas reservoir for bidding. In such case, the Contractor shall still be entitled to

Participate in the bidding.
approved by the competent authorities of the
with the daily delivery quantity,

The provisions of Articles 13.1,

13.2.1, 13.2.2, 13.2.4 and 13.3 shall apply by
analogy to Gas Fields,

The provisions of sub Arti

cle 13.2.3 shall also apply by analogy to Gas Fields
subject to the following:

on
ws
Calculation of amount of “
remainder gas” redacted

‘allocable

18.4.)
the Nati

CNOOC shall make investment required for laying the Pipelines for landing
organize the Contractors to consult the

Ids.

ural Gas in domestic market, and shal]

possibility of joint development of the Gas Fiel

18.4.2

18.4.4 The purchase of the Non-associated

Natural Gas and hydrocarbon associated
therefrom shall be paid in U.S. dollars,

18.4.5 The price of Associated Natural Gas shall be Separately determined through
consultation by the Parties.
18.4.6

64
expiration of the exploration period, in case the volume of Natural Gas to be
purchased by CNOOC has not yet achieved the target of supplying Natural Gas of
three point five (3.5) billion cubic meters or the said target has been achieved but the
Parties have not yet reached agreement on the terms and conditions for purchasing
said Non-associated Natural Gas, said acreage shall be retained in the Contract Area
until the Gas Field is to be developed, but such retention shall no longer than ten (10)

consecutive Contract Years as of the date of expiration of the exploration period.

18.5 If CNOOC utilizes unilaterally the excess Associated Natural Gas of an Oil
Field or develops solely a Gas Field and requires to apply thereto the Contractor’s
appropriate and advanced technology and managerial experience, the Parties shall
negotiate terms and conditions related thereto and the Contractor shall carry out the

Operations after an agreement has been reached on such terms and conditions.

Article 19

Accounting, Auditing and Personnel Costs
19.1 Accounting

Annex I] - Accounting Procedure hereto contains the guidelines for the
Operator to keep accounting books and records and make financial settlements, The
Operator shall keep and settle the accounts for all the financial activities in respect of
the Contract Area and maintain all the accounting books and records in accordance
with Annex II - Accounting Procedure hereto in order to accurately reflect the
exploration costs, development costs with Deemed Interest thereon and operating
Costs, incurred in the performance of the Petroleum Operations in respect of the
Contract Area, as well as quantity and monetary value of the production and
allocation of Crude Oil and Natural Gas. The Operator shall submit detailed

statements and relevant written reports to JMC and the departments concerned.
19.2 Auditing

19.2.1 Any non-Operator Party to the Contract shall have the tight to audit all the
Operator's joint account accounting books and records after the end of each Calendar
Year and give the Operator a written notice of the auditing results, The auditing shall
be completed within twenty-four (24) months after the end of each Calendar Year. In
the absence of any written notice of the exception to the auditing results given by the
non-Operator party within such period or if the annual joint account accounting books
and records of the Operator are not audited by the non-Operator party within such
period, the Operator’s joint account accounting books and records shall be deemed
correct. A special auditing of the Operator’s joint account accounting books and

records may be made due to some special requirements during a Calendar Year.

19.2.2 If the auditing referred to in Article 19.2.1 herein is conducted, the Operator
shall be given thirty (30) days notice prior to the date of commencement of such
auditing. There shall be no impediment to normal Petroleum Operations during any

audit.

19.2.3 The auditors shall be entitled to access to all relevant joint account records,

files and other information and may inspect such sites and facilities as necessary.

19.2.4 Upon receipt of a notice of the non-Operator party audit reports or exceptions
to the auditing results, the Operator shall separately give response in writing and
resolve these matters in due time (no later than sixty (60) days thereafter).

19.3 Personnel Costs

19.3.1 The personnel costs mean the remuneration and other related charges
concerned paid on the basis of the working time spent by Personnel who are engaged
in administration, management, accounting, finance, tax, employee relations,
Procurement, legal affairs, computer services, engineering, geology, geophysics,
drilling and Production Operations as well as all other work for the implementation of

the Contract.

“ Sok
19.3.1.1 The salaries OF wages of personnel in various subordinate bodies of JMC and
of all employees engaged in the performance of the Petroleum Operations shall be

included in the personnel Costs as provided in Article 19,3,] herein.

19.3.1.2 Personnel Costs which are classified as the overhead of the superior
Management organization Pursuant to Article 5.2.18 of Annex I] - Accounting

Procedure hereto shal] not be included in the personnel costs mentioned herein.

overseas allowance, area allowance, insurance, various benefits and subsidies and the
extra portion of individual income tax paid by the Contractor’s employees in China
exceeding the individual income tax payable by them in their home countries etc.)

before the beginning of each Calendar Year.

During the exploration period, the Operator shall submit a staffing plan for its
organization and a personnel costs plan with the annual Work Program and budget to

JMC for review and examination.

Employees, CNOOC shal] bear the obligation of confidentiality to such information

provided by the Contractor.

The Operator shall charge the personnel costs of the Contractor’s personnel

actually incurred to the joint account.

CNOOC shall have the right to audit the Personnel costs charged to the joint

account.

67
19.3.3 The level of the salaries and wages paid to the Personnel appointed by
CNOOC in accordance with the Provisions of Article 1.2 of 0 Personnel Costs hereto

shall be determined Pursuant to the provisions of 0 Personnel Costs hereto.

The salaries and wages of the Chinese Personnel employed by the Operator in
accordance with Article 2 of 0 Personnel Costs hereto shall be determined through
consultation and specified in employment contracts. The settlement of accounts for
the salaries and wages of the personnel of CNOOC shall be made by CNOOC to the
Operator. The Operator shall not be liable for any individual income tax of such

Chinese Personnel.

Article 20

Taxation

20.1 The Contractor shall Pay taxes to the Government of the People’s Republic of

China subject to the tax laws and regulations of the People’s Republic of China.

20.2 The Operator shall advise the Subcontractors who render services for the
Contract that they and their employees shall Pay taxes to the Government of the
People’s Republic of China subject to the tax laws and regulations of the People’s
Republic of China.

Article 21

Insurance

21.1 The Operator shall work out an insurance Program for the Exploration
Operations and submit it to JMC for review and approval within one hundred and
twenty (120) days after the Date of Commencement of the Implementation of the
Contract. The Operator shall, on behalf of the Parties, obtain the insurance contracts
in accordance with such Program as approved by JMC before commencement of

offshore operations within the Contract Area,

° eek
Notwithstanding this Article 21.] either Party, at its sole discretion, may
obtain insurance in excess of the limits approved by the JMC with respect to that
Party's Participating interest. The costs of the insurance in excess of the limit

approved by the JMC shall not be charged to the joint account.

People’s Republic of China (hereinafter “Chinese Insurance Companies”).

21.3 The insurance Programs worked out by the Operator shall include, but not be

limited to, the following insurance covering:

storage and transportation, and buildings in the Course of construction and installation

both onshore and offshore;

(c) damages and expenses to the Crude Oil and/or Natural Gas production

installations, facilities, equipment and pipelines, both onshore and offshore;
(d) liability to Third Parties;

(e) liability for pollution and expenses for cleaning up in the course of drilling

and the Production Operations;

(f) expenses for killing blowouts:

69 esl
(g) liability incurred by the Operator who takes the responsibility in chartering

drilling vessels, supply boats or other boats, ships and aircraft serving the Petroleum

Operations;
(h) liability for removal of wrecks; and
(i) losses and expenses incurred during the transportation and storage in transit of

goods shipped from different parts of the world to work-sites,

21.4 In the insurance contracts, the deductibles borne by the Operator alone shall
be determined by the Parties through consultation, and losses within the deductible

limits shall be borne by the Parties.

21.5 When signing subcontracts or lease contracts, the Operator shall endeavour to
compel Subcontractors and lessors to insure their risks under the relevant
subcontracts with Chinese Insurance Companies and ask these -Subcontractors or
lessors to contact Chinese Insurance Companies for arrangement of the necessary

insurance.

21.6 In the course of the Petroleum Operations, the Parties shall cover separately
personal accidental death and injury insurance with respect to personnel assigned by
them respectively. The premiums in respect thereof shall be dealt with in the
following way: the premiums for personnel accidental death and injury insurance
with respect to personnel whose costs are charged to the joint account pursuant to the
provisions of the Contract shall be charged to the joint account, and those with
respect to other personnel shall be borne respectively by the Parties by which they are

assigned.

21.7 Insurance companies owned by or affiliated with any party to the Contract, or
the Parties themselves, may approach the Chinese Insurance Companies for

reinsurance if they are interested in covering any part of the insurance program hereof.

70 vet
21.8 The premiums of insurance in the exploration period and the development
period shall be charged respectively to the exploration costs and development costs

while those in the production period shall be charged to the Operating costs.

21.9 Any claim under the insurance of the agreed insurance program charged to the
joint account shall be handled by the Operator and any recovery made from insurers

shall be credited to the joint account.

Article 22
Confidentiality

22.1 CNOOC shall, in conformity with applicable laws and regulations of the
Government of the People’s Republic of China on confidentiality and by taking into
account the international practice, determine the confidentiality periods for which the
Contract and all documents, information, data and reports related to the Petroleum

Operations within the Contract Area shall be kept confidential.

22.2 Without the written consent of CNOOC, no company comprising the
Contractor or any assignee shall disclose documents, information, data and reports
referred to in Article 22.1 herein or any other information regarded by JMC as
confidential to any Third Party except the Third Parties in Article 22.4 herein and to
any Affiliate not directly connected with the implementation of the Contract, and no
Party to the Contract shall otherwise transfer, present, sell or publish them in any way
within the confidentiality periods. Within the confidentiality period, CNOOC shall
bear the obligations for confidentiality for the aforesaid contract, document,
information, data and reports. However, CNOOC has the right to furnish the
following original information and data or interpretation thereof with respect to the

Contract Area to the relevant Third Parties:
(a) original information and data held by CNOOC for over two (2) years; and

(b) interpretation as of original information and data, which has been held by
CNOOC for over five (5) years.

71

ao
CNOOC shall require relevant Third Parties to undertake to keep confidential
the aforesaid data, information. and interpretation thereof furnished to them by

CNOOC.

22.3 During the term of the Contract and after termination or cancellation of the
Contract, CNOOC shall not disclose to any Third Party any patent, know-how or
proprietary technology transferred to CNOOC by the Contractor without the written
consent of the Contractor except for any patent technology of which has expired and

any proprietary and confidential technology which have entered the public domain.

22.4 For the implementation of the Contract, CNOOC and each company
comprising the Contractor may, after review by JMC and CNOOC, furnish the
necessary documents, information, data and reports to Third Parties and Affiliates

related to the Petroleum Operations. The Third Parties and Affiliates include:

22.4.1 banks or other credit institutions from which finance is sought by or other
financial institutions which provide or propose to provide financing to any party to

the Contract for the implementation of the Contract;

Third Parties and Affiliates which provide services for the Petroleum

Operations, including Subcontractors and other service contractors; and

22.4.3 an assignee or assignees to whom rights and obligations under the Contract

are intended to be assigned.

22.5 Necessary information, documents, data and teports may be furnished by the
Contractor in accordance with the laws of its home country to the government and

stock exchanges provided that the Contractor reports to JMC in advance.

22.6 CNOOC and each company comprising the Contractor when furnishing the
documents, information, data and reports to Third Parties and Affiliates as mentioned
in Article 22.4 herein shall require them to assume the confidentiality obligations as

set forth herein, or shall bear full responsibility for any violation thereof.
22.7 No Party may issue a press release relating to the Contract Area or Petroleum

Operations without the prior written consent of the other Party; provided that this
limitation shall not prevent the Operator from issuing a press release in the event of

an emergency.

Article 23

Assignment

23.1 The Contractor may assign part or all of its rights and/or obligations under the

vu

Contract to its Affiliate with the prior consent of CNOOC and in accordance with the

following provisions:

(a) the Contractor shall submit to CNOOC copies of a written agreement on the

corresponding part of its rights and/or obligations to be assigned;

(b) the Contractor shall guarantee in writing to CNOOC the performance of the

assigned obligations;

(c) no such assignment shall interfere with the performance of the Petroleum

Operations or affect the organizational structure.

3.2 The Contractor may assign part or all of its rights and/or obligations under the

Contract to any Third Party, provided that such assignment shall be approved by
CNOOC in advance. However, CNOOC shall have the right of first refusal in respect
of such assignment provided that the conditions offered by CNOOC are comparable;
provided that if CNOOC elects to exercise its right of first refusal, it shall make this
election within ninety (90) days of receiving notice from the Contractor of its intent to

assign to a Third Party.

The written agreement of assignment mentioned above and the consent or
approval of CNOOC to the assignment shall be submitted in time to the original

authority approving the Contract for its record through CNOOC.

~
oO

Ga
23.3 Except for the retention of CNOOC's management functions stipulated in the
Contract, CNOOC shall without the prior consent of the Contractor, assign all of its
rights and obligations under the Contract to one of its Affiliates (it is understood by
the Parties that such Affiliate shall be CNOOC China Limited), however CNOOC
shall submit to the Contractor copies of a written agreement for the assignment of all
of its rights and obligations. CNOOC shall guarantee the performance of the assigned
obligations and such assignment shall not interfere with the performance of the

Petroleum Operations.

23.4 CNOOC may assign part of its rights and/or obligations hereunder to a
Chinese Government controlled Third Party, provided that prior written consent of
the Government of the People’s Republic of China shall be obtained. CNOOC shall
guarantee the performance of the assigned obligations and such assignment shall not

interfere with the performance of the Petroleum Operations.

Article 24

Environmental Protection and Safety

24.1 In the performance of the Petroleum Operations, the Operator shall be strictly
subject to the laws, decrees and regulations on environmental Protection and safety
promulgated by the Chinese Government and make its best efforts to prevent
pollution and damage to the atmosphere, oceans, rivers, lakes, harbours and land, and
secure the safety and health of the operating personnel. The Operator shall use all
reasonable endeavors to eliminate promptly any pollution occurring in the
performance of the Petroleum Operations and minimize its consequences. Economic
losses caused by any pollution shall be charged to the joint account, unless otherwise

provided in Article 8.4 hereof.

24.2 When competent authorities under the Chinese Government assign any person
to inspect environmental protection and safety within the scope of the Petroleum

Operations according to the laws, decrees, rules and regulations, the Operator shall

74

Ey
25.4 If the Petroleum Operations in the Contract Area are partially or entirely
suspended as a result of the force majeure referred to in Article 25.1 herein, the
period of the Petroleum Operations may be extended by a period not exceeding the
corresponding period of such suspension. Within fifteen (15) days following the end
of each Calendar Year, the Operator shall report to JMC in writing on the suspension
of the Petroleum Operations caused by force majeure, if any, during the preceding

Calendar Year.

Article 26

Consultation and Arbitration

26.1 The Parties shall make their best efforts to settle amicably through
consultation any dispute arising in connection with the performance or interpretation

of any provision hereof,

26.2 Any dispute mentioned in Article 26.1 herein that has not been settled through
such consultation within ninety (90) days after the dispute arises may be referred to
arbitration at the request of and by either party to the Contract. The arbitration shall

be conducted in accordance with the following provisions:

26.2.1 If agreed upon by the Parties, such dispute shall be referred to arbitration

conducted by the China International Economic and Trade Arbitration Commission in

accordance with the arbitration rules thereof.

26.2.2 If the Parties fail to reach an agreement on the arbitration arrangement
mentioned in Article 26.2.1 herein, the Parties shall establish an ad hoc arbitration

tribunal to conduct arbitration in accordance with the following provisions:

26.2.2.1 The ad hoe arbitration tribunal shall consist of three (3) arbitrators, The
Parties shall each appoint an arbitrator and the two arbitrators so appointed shall
designate a third arbitrator. If one of the Parties does not appoint its arbitrator within
sixty (60) days after the first appointment, or if the two arbitrators once appointed fail

to appoint the third within sixty (60) days after the appointment of the second

76 a

aa

arbitrator, the relevant appointment shall be made by the Arbitration Institute of the

Stockholm Chamber of Commerce, Sweden.

26.2.2.2 The third arbitrator shall be a citizen of a country which has formal diplomatic
relations with both the People’s Republic of China and any home country of the
companies comprising the Contractor, and shall not have any economic interests or

relationship with the Parties.

3 The place of arbitration shall be determined by the Parties through

consultation or, failing the agreement of the Parties, by the majority of arbitrators of

the ad hoc arbitration tribunal.

26.2.2.4 The ad hoc arbitration tribunal shall conduct the arbitration in accordance with
the arbitration rules of United Nations Commission on International Trade Law,
(UNCITRAL”) of 1976. However, if the above-mentioned arbitration rules are in
conflict with the provisions of this Article 26 including the provisions concerning

appointment of arbitrators, the provisions of this Article 26 shall prevail.

26.3 Both the Chinese and English languages shall be official languages used in the
arbitral proceedings. All hearing materials, statements of claim or defense, award and

the reasons supporting them shall be written in both Chinese and English.

26.4 Any award of the arbitration shall be final and binding upon the Parties.

26.5 The right to arbitrate disputes under the Contract shall survive the termination

or cancellation of the Contract.’

Article 27

Effectiveness, Termination and Cancellation of the Contract

27.1 After the Contract is signed, it shall be approved by the Ministry of
Commerce of the People’s Republic of China. The date of such shall be the effective

77 5

date of the Contract. The above mentioned approval shall be notified by CNOOC to

the Contractor as soon as possible.

7.2 All annexes to the Contract shall be regarded as integral parts of the Contract.

Nu

If there is any inconsistency between the provisions of the annexes and the main body
of the Contract, the main body of the Contract shall prevail. All references to the

“Contract” hereof refer to the main body of the Contract,

27.3 If, in the course of implementation of the Contract, the Parties decide through
consultation to make amendment of or supplement to any part of the Contract, a
written agreement signed by the authorized Tepresentatives of the Parties shall be
required. Significant modifications shall require a written approval from the Ministry
of Commerce of the People’s Republic of China. Such agreement shall be regarded as

an integral part of the Contract.
27.4 The Contract shall terminate under any of the following circumstances:

274.1 exercise of the Contractor’s election to terminate the Contract under

Article 6.3(c) hereof;

27.4.2 failure to discover any commercial oil or gas reservoir within the Contract
Area prior to the expiration of the exploration period or the extended exploration

period granted under Article 4.3 or 18.2.2.1 hereof;

27.4.3 if there is only one (1) commercial Oil Field or Gas Field in production in the

Contract Area, on termination of the production period of such Field;

27.4.4 if there are two (2) or more commercial Oil Fields or Gas Fields in production
in the Contract Area, on termination of the production period of the Field with the

latest termination date; or

27.4.5 at the end of the last day of the thirtieth (30th) Contract Year from the Date of
Commencement of the Implementation of the Contract, unless the production period

is extended by approval of the responsible authorities of the Chinese Government

78 aa
under Article 4.5 hereof or unless otherwise stipulated in Article 4.6.1, 18.2.1.2 or

25.4 hereof.

27.5 Before the expiration of the first phase of the exploration period as specified
in Article 4.2 hereof, the Contractor shall not propose termination of the Contract
unless the Contractor has fulfilled the minimum exploration work commitment for the

first phase of the exploration period ahead of time.

27.6 If either party to the Contract commits a material breach of the Contract, the
other party to the Contract shall have the right to demand that such breach be
remedied within a reasonably specified period of time. If such breach is not remedied
within such period of time, the complaining party shall have the right to cancel the
Contract by giving ninety (90) days’ written notice to the defaulting party. However,
such material breach of the Contract and unremedied material breach shall have been

judged by the final award of arbitration in accordance with Article 26 hereof.

Article 28
The Applicable Law

28.1 The validity, interpretation and implementation of the Contract shall be
governed by the laws of the People’s Republic of China. Failing the relevant
Provisions of the laws of the People’s Republic of China for the interpretation or
implementation of the Contract, the principles of the applicable laws widely used in

petroleum resources countries acceptable to the Parties shall be applicable.

28.2 If a material change occurs to the Contractor’s economic benefits after the
effective date of the Contract due to the Promulgation of new laws, decrees, rules and
regulations or any amendment to the applicable laws, decrees, rules and regulations
made by the Government of the People’s Republic of China, the Parties shall consult
promptly and make necessary revisions and adjustments to the relevant provisions of
the Contract in order to maintain the Contractor’s normal economic benefits

hereunder.

79
Article 29

Language of Contract and Working Language

29.1 The text of the Contract, annexes and supplementary documents attached
hereto shall be written in both Chinese and English languages, and both versions shall

have equal force and effect.

29.2 The Parties agree that both Chinese and English shall be used as working
languages. After the effective date of the Contract, technical documents and
information concerning the Petroleum Operations hereunder shall, in general, be
written in English except for technical documents and information available

previously and from Third Parties.

Unless otherwise agreed by CNOOC, documents and information in respect of
administration shall be written in both Chinese and English. Forms for production and
other reports and records shall be printed with headings in both Chinese and English

and may be filled out in either Chinese or English.

Article 30

Miscellaneous

30.1 All notices and documents required hereunder shall be deemed to have been

properly given and delivered to either Party to the Contract only when received.

30.2 Notices and documents shall he delivered by hand or sent by mail, registered

airmail or telex or facsimile transmission to the address hereunder specified:

80 5
Address of CNOOC

China National Offshore Oil Corporation
No. 6

Dongzhimenwai Xiao Jie

Beijing, China

Postal Code: 100027

P.O. Box 4705, Beijing, China

Tel:  86-10-8452-1056

Fax: 86-10-6460-2834

For the attention of: Mr. Cao Yunshi
The representative

appointed by CNOOC

30.3

Address of the representative

of the Contractor

Primeline Energy China Limited
Parkview House, Fourteen South Audley
Street, Mayfair, London W1Y SDP, UK
Tel: 44-20-7501-0688

Fax: 44-20-7501-0699

For the attention of: Mr. Victor Hwang

The representative appointed by PECL

Primeline Petroleum Corporation
Parkview House, Fourteen South Audley
Street, Mayfair, London WLY SDP, UK
Tel: 44-20-7501-0688

Fax: 44-20-7501-0699

For the attention of: Mr. Victor Hwang

The representative appointed by PPC

Each party to the Contract may change its address or representative by a

written notice to the other party to the Contract.

30.4

Companies comprising the Contractor have the following Percentages of

participating interests as of the effective date of the Contract.

(DD Primeline Energy China Limited — seventy five percent (75%)

(II) Primeline Petroleum Corporation —twenty five percent (25%)

Subject to Article 30.6 herein, the rights and obligations of each company

comprising the Contractor hereunder may,

as between themselves, be varied by the

operating agreement between such companies and the Contractor shall advise

CNOOC in writing of any expected variation and thereafter, of the actual variation.

81
Payment of fee on approval of first
Overall Development Plan redacted

agree to undertake the obligations of the Contractor under the Contract jointly and
severally,

THIS CONTRACT is signed on this 24

day of March,
authorized representatives of the Parties hereunder:

» 2005 in Beijing by the

China National Offshore Oi! Corporation Primeline Energy China Limited

By:
By:
Zhéu Shouwei
Vice President

Victor Hwang
Chairman

Primeline Petroleum Corporatio;

By:
ANNEX 1 Geographic Location and Co-ordinates of Connection Points
A fe Of Boundary Lines of the Contract Area

CIRM BRI Ha AR

ee Lethe. es

iM,
Ed CIV

one
ane
0"
90"
a0"
"a0"
00"
00"
00"
“00”
0"
no”
90" 30] 122" 10" 09"
151 122" 05" 90" {27 a4" 00” [arf 22" 19° 09"
ssi s2i" 24" 00" [27 ot" 007 [a2 f 122 a0" no"

284 122" 90" 00"

a
f eit

Gis

wy

cs

Ey

Se oe Te

ANNEX II

ACCOUNTING PROCEDURE
CONTENTS

Article | General Provisions

Article 2 Definitions

Article 3 Cash Calls

Article 4 Accounting and Management of Material

Article 5 Expense Accounting

Article 6 Recovery of Costs, Expenses and Deemed Interest
Article 7 Accounting Reports

Article 8 Audit

Article 9 The Transfer Procedure for the Joint Account
Article 1

General Provisions

Ll This Accounting Procedure is an integral part of the Contract. The definitions
set forth in Article 1 of the Contract are equally applicable to this Accounting
Procedure. The definitions and provisions in this Accounting Procedure have the
same force and effect as those in the Contract. If the provisions in this Accounting

Procedure are in conflict with those in the Contract, the provisions in the Contract

shall prevail.
1.2 Purpose:

The purpose of this Accounting Procedure is to establish equitable control
methods for determining charges and credits applicable to the Petroleum Operations
according to the relevant provisions of the “Petroleum Regulations” and of the
Contract, including guidelines for accounting settlements in respect of managing
funds and materials, financing, Accounting Records, and for compiling accounting

statements.

The Operator shall neither gain nor lose in relation to the other parties by

means of the fact that it acts as the Operator.

1.3 Accounting Methods: The double-entry method of accounting shall be used in

this Accounting Procedure.

1.4 Working Language: Pursuant to the provisions of Article 29 of the Contract,
Chinese or English shall be used as the working languages for the Accounting
Records and analyses of financial conditions in respect of the Joint Account, at the

Operator’s option.
i) Currency for accounting:

The U.S. dollars shall be the unit of currency for accounting in the Joint
Account and shall be the currency for the investments and reimbursements under the
Contract. In case currencies other than U.S. dollars are used to carry out business
activities, the relevant bank accounts and other current asset and current liability

accounts shall be kept both in U.S. dollars and in the currencies used.

1.6 Currency translation:

For the purpose of accounting, currency translation entered into the Joint

Account shall be made in accordance with the following guidelines:

The rate of exchange to be used for the conversion into U.S. dollars of cash
calls received in Renminbi shall be the arithmetic average of buying and selling rates
of exchange applicable to any individual or commercial entity quoted by the Bank of
China at 11:00 a.m. on the date of receipt of such cash call. If the relevant date is a
non--business day of the Bank of China, the rate quoted on the- previous working day

by the Bank of China shall apply.

All other transactions recorded in the Joint Account which are made in
Renminbi shall be translated into and recorded in U.S. dollars at the rate of exchange
as quoted above on the last working day of the previous month, while those
transactions which are made in currencies other than Renminbi and U.S. dollars shall

be recorded in U.S. dollars at the actual cost in U.S. dollars of effecting the

transaction.

Neither CNOOC nor the companies comprising the Contractor shall

experience an exchange gain or loss, at the expense or benefit of the other party.
The Operator shall make its best efforts to minimize any exchange loss.

All gains or losses from currency conversion or translation shall be recorded

in the Joint Account.

w

a ae
1.7 Accounting Records and statements:

1.7.1 All Accounting Records related to the Petroleum Operations shall be
established and maintained by the Operator within the territory of the People’s

Republic of China.

1.7.2 All vouchers, accounts, books and statements shall be prepared in accordance

with the Petroleum Operations Accounting System established by CNOOC.

1.7.3 Annual accounting statements and important accounting books, including
asset records, cash or bank journals, general and subsidiary ledgers, balance sheets,
and gross oil production allocation statements shall be maintained for the term of the
Contract as per Article 4.7 of the Contract, or for any further period if required by the
laws and regulations of the People’s Republic of China. Other accounting vouchers
and books shall be kept for fifteen (1 5) years. Quarterly and monthly statements shall

be maintained for five (5) years.

Upon the expiration of the custody period, a list shall be made of the
accounting files to be disposed of. Disposal shall only be made after the approval of
CNOOC. The list of the accounting files disposed of shall be maintained with the

annual accounting statements.

Article 2

Definitions

The terms used in this Accounting Procedure shall have the definitions

ascribed to them as follows:

“Accounting Records” means all accounting books, source documents,

i)

original vouchers, approved documents, analytical data, work papers and accounting

statements maintained for the Petroleum Operations.

we

fe5
wv
iv

“Accounting System™ means the Petroleum Operations Accounting System
prepared by CNOOC, specifying the accounting titles to be used by the Operator and
instructions for implementation, forms and contents of various accounting statements
and their preparation methods, including a material classification section, a definition
of Controllable Material, standards for itemizing assets and the provisions for fixed
asset accounting. If the contents of the Accounting System are in conflict with the
provisions of the Accounting Procedure, the provisions of the Accounting Procedure

shall prevail.

2.3 “Material” means materials, tools, facilities, equipment and consumables

procured, leased or otherwise acquired and held for Petroleum Operations.

2.4 “Joint Account” means accounts established by the Operator for the
implementation of the Contract to record all debits and credits related to the

Petroleum Operations.

2.5 “Controllable Material” means the Material referred to in the Accounting

System described in Article 2.2 of this Accounting Procedure.

2.6 “LIBOR” means the seven-day term London Inter-Bank Offered Rate of U.S.
dollars for similar amounts to the sums in question, quoted by Barclays Bank PLC in

London at 11:00 a.m. on the first business day of the relevant period.

2.7 “Investing Party” means any of the Parties that are contributing the funds for
the Petroleum Operations in accordance with their participating interest determined

pursuant to the relevant provisions of the Contract.

Article 3
Cash Calls

Except as otherwise provided in the Contract, the Contractor shall provide all

we

the exploration costs for the Exploration Operations according to the provision of

Article 12.1.1 of the Contract; and all the Investing Parties shall Provide the

Cee,
development costs for the Development Operations in proportion to their respective
participating interests as provided in Article 12.1.2 of the Contract. In accordance
with each approved annual budget, the Operator shall issue monthly cash call notices
to each Investing Party to provide the Operator with funds to cover the planned
expenditure of the next month. Whether or not the cash call notices for the

exploration costs are to be issued shall be at the option of the Operator.
3.2 Development Operations cash call and default:

3.2.1 According to the needs of the Petroleum Operations, the Operator shall
regularly issue monthly cash call notices within the amount of approved annual
budget to request each Investing Party to respectively make advances as specified by
the Operator. The Operator shall, before twenty (20) days prior to the commencement
of each month, issue cash call notices for the development costs and each Investing
Party shall provide its percentage share of funds according to the requirement and
within the time limit specified in the cash call notice, but no sooner than the first day
of the month for which cash is called. Each Investing Party shall transfer its
percentage share of funds to the Operator’s bank account(s) established particularly
for the Joint Account. Such bank account(s) will in all cases be interest bearing

account(s),

Any excessive or deficient advances made by each Investing Party for any

month shall be adjusted in the next cash call.

In case that the Operator, owing to the needs of the Petroleum Operations, has
to incur expenditures which are unforeseen in the cash call for any month, written
notices shall be issued to all the Investing Parties who shall finance their own shares

for additional amount within ten (10) days following the receipt of the written notice.

3.2.2 Interest shall be paid by CNOOC or the companies comprising the Contractor
failing to pay its share of funds on the due date specified in the cash call at LIBOR on
delinquent date plus 5% on the delinquency of less than one (1) month and thereafter

at the average seven (7) LIBOR rate ruling throughout each subsequent month plus

ron

eet
5%, such interest being compounded on a monthly basis throughout the period of the
delinquency. The non-defaulters shall make up the delinquent portion on behalf of the
defaulters. When the defaulters advance cash to meet both their delinquent portion
and accrued interest thereon, the Operator shall reimburse the non-defaulters who

made up the delinquent portion.

All amount advanced by the non-defaulting parties plus accrued interest not
reimbursed by the defaulting party shall constitute a debt due from the defaulting
party to the non-defaulting parties who shall be entitled to all remedies at law and
equity. The Operator on behalf of the non-defaulting parties is entitled to take the
defaulting party’s share of the Annual Gross Production of Crude Oil and apply the
proceeds of the sale of such Crude Oil against all sums due and payable by the
defaulting party including accrued interest. Any excess funds remaining from such
proceeds after deduction of all amounts due including interest and the costs, charges
and expenses incurred by the Operator in connection with such sale, shall be paid
over to the defaulting party. Any deficiency remaining due, after deducting the
proceeds of sale shall remain an obligation of the defaulting party and may be

collected as any other debt.
3.3 Each monthly cash call notice shall clearly indicate the following information:

3.3.1 Annual development costs to be shared by each Investing Party as shown in

the approved annual budget.

3.3.2 Amount of funds advanced by each Investing Party at the end of the month
prior to the month in which the call is prepared and the actual expenditures recorded
and actual balance (i.e. funds unused) in the Joint Account, accompanied by the bank

statements related to the Joint Account for the previous month.

3.3.3 The estimated expenditure which will be charged to the Joint Account in the
month of the cash call (the estimate expenditure shall be itemized in accordance of

the annual budget).
3.3.4 Amount of funds to be called from each Investing Party and the estimated

amounts of funds to be called in the following two (2) months.

3.3.5 The clear indication of requirement for the date when funds are to be provided,

the amount of funds, currency account number, name of the account, the recipient

bank and its address.

3.4 On the Date of Commencement of Commercial Production of an Oil Field
and/or Gas Field, any development investment for the Oil Field and/or Gas Field
advanced by the Investing Party not expended or not to be expended shall be returned

to each of the Investing Parties in proportion to its share.

3.5 In accordance with Article 12.1.3 of the Contract, the cash for the Production
Operations undertaken by the Parties jointly and approved by the JMC shall be
provided by all the Investing Parties to the Contract in Proportion to their respective
participating interests in the development costs and shall bear no Deemed Interest.
Based on the needs of the Production Operations, the Operator may make timely
adjustments of the amount of cash to be provided by all the Investing Parties to the
Contract. The Operator shall issue cash call notices quarterly to call for cash for the
Production Operations. In Proportion to its share, each Investing Party shall
respectively provide advances on a monthly basis in accordance with requirements

and within the time limit specified in the cash call notice of the current month.

In case that the Operator, owing to the needs of the Petroleum Operations, has
to incur expenditures which are unforeseen in the cash call for any month, written
notices shall be issued to all the Investing Parties who shall finance their own shares
for additional amount within ten (10) days following their receipt of such written

notices.

3.6 According to the requirement of the Petroleum Operations, the Operator shall
indicate in any cash call notices the U.S. dollar equivalent of the total cash called.
The Operator shall also specify the amounts of Renminbi and U.S. dollars required as

estimated to make payment. CNOOC shall Provide the advance of its own share

Got

a
either in Renminbi or in Renminbi and U.S. dollars with respect to the amount called
for by the Operator, but CNOOC’s funding in Renminbi shall not exceed the total
amount of Renminbi called for by the Operator in any cash call notice. The

Contractor shall provide the advance of its own share in U.S. dollars.
3.7 Provisions for recording the sources of funds:

3.7.1 Funds for exploration costs, development costs and Operating costs, when
received, pursuant to each cash call shall be credited against the relevant accounts of

the Investing Parties in the Joint Account.

3.7.2 In case either party to the Contract decides to develop an Oil Field and/or Gas
Field for its sole account pursuant to Article 11.6 and/or Article 18.2.2 of the Contract,
or undertakes any other operation for its sole account, the funds required shall be

financed and accounted for separately.

3.7.3 The Contractor shall, within twenty (20) days after the date of submission to
CNOOC of a written notice expressing its decision to Participate in the development
of an Oil Field developed solely by CNOOC, pay CNOOC in cash the amounts

stimulated in Article 11.6.1 of the Contract.

3.7.4 In accordance with Article 6.3 of the Contract, if the Contractor opts to
terminate the Contract as Provided in Article 6.3(c) of the Contract or if the phase is
the last exploration phase, the Contractor shall, within thirty (30) days from the date
of its decision to terminate the Contract or thirty (30) days from the date of the
expiration of the exploration period, pay CNOOC in U.S. dollars the unfulfilled
balance of the minimum exploration work commitment (or of the new commitment)
for the exploration phase, converted into cash. The detailed method by which the
unfulfilled balance of the minimum exploration work commitment is converted into
U.S. dollars is that the actual average unit cost, excluding the abnormal drilling costs
such as those of the sidetrack, fishing, severe loss of mud circulation etc. (ie. U.S.
$/kilometre of seismic line; U.S. $/meter of drilling footage), of the last Portion of a

seismic line shot under the Contract or of the last well drilled is multiplied by the

eek
unfulfilled amount of the minimum exploration work commitment. The formula for

such calculation is as follows:
I= Ac x Pu
in which:

1 = converted cash amount of the unfulfilled balance of the minimum exploration

work commitment;

Ac = actual average unit cost of the last portion of a seismic line shot or of the last

well drilled; and

Pu = the unfulfilled amount of the minimum exploration work commitment, the
unfulfilled amount in respect of seismic line is the difference between the kilometers
specified in Article 6.2 of the Contract and actual kilometers of the seismic line. The
unfulfilled footage of a Wildcat is footage or aggregate of well or wells which has or

have to be fulfilled but not yet been fulfilled as specified in Article 6.2 of the Contract,

Article 4

Accounting and Management of Material
4] Procurement of Material:

The procurement of Material shall be implemented in accordance with the
procedure specified in Articles 15.1 and 7.6 of the Contract. In order to prevent
overstocking of Material, the Operator shall use all reasonable best efforts to ensure
that the procurement of Material shall be made in accordance with the Material
procurement plans and that the quality of Material conforms to specifications and
prices are fair and reasonable. The Operator does not warrant the Material furnished

beyond, or back of, the supplier’s or manufacturer’s guarantee.
42 Costs of procuring Material:

The costs of Material purchased shall be the invoice prices less discounts plus
related transportation and other expenses, including expenses for freight to the port of
destination, insurance Premiums proportion to with the Material covered, fees of
forwarding agents, duties, fees, handling expenses from shipside to and within any
water terminal warehouse or yard, and any other reasonable expenses actually paid

and expenses of inland transportation.

43 The following provisions shall be applied for pricing Material furnished from

the stocks of the Parties and/or their Affiliates for use in the Petroleum Operations:
(1) New Material:

New Material shall be priced on the basis of current market value plus

expenses in moving such Material directly to the job-site where Material is used.

(2) Used Material:

(A) Material which is in sound and serviceable condition and is suitable for reuse
without reconditioning shall be priced by the Parties, and the ceiling price shall not

exceed seventy-five percent (75%) of the current value of new Material.

(B) Material which, after being reconditioned, will be further serviceable for its
original function shall be priced by the Parties, and the ceiling price shall not exceed

fifty percent (50%) of the current value of new Material,

(C) Used Material which can not be classified as (A) or (B) above shall be priced

by the Parties through discussions at a value commensurate with its use,

(D) If the Operator wishes to use a method other than the above for pricing used
Material, such other method shall be agreed upon in advance by the Parties through

consultations.
44 Price determination and leasing expense calculation method for properties

purchased or Jeased from other contract areas:

The Operator may lease equipment and facilities and purchase Material and
fuel from other contract areas. The Operator shall charge the leasing expenses or
Purchase price as agreed upon by the Operator and its suppliers. Such leasing
expenses or purchase prices shall not exceed those currently prevailing in similar

contract areas.

4.5 For certain Material which is in short supply in the world markets and difficult
to procure at published market prices and the lack of which will hinder normal
operations, the Operator may, after the approval of JMC, purchase such Material
urgently needed by the Petroleum Operations and charge actual purchase costs to the

Joint Account.
4.6 Disposal of equipment and Material:

The Operator shall not dispose or sell Material with bock value exceeding Ten
Thousand U.S. dollars (U.S. $10,000) without the prior consent of the Parties. The
Operator shall use all reasonable endeavors to minimize losses in the disposal of or

sales of such Material.

Sales of properties to Third Parties shall be recorded in accordance with actual
sales income. No guaranty or warranty for Material sold or disposed of under this

Article shall be given by the Operator to any purchaser.
4.7 Accounting for Material:

The costs of Material which is procured by the Operator and is directly used at
the job-site shall be charged to the respective accounts of exploration costs,
development costs or Operating costs at actual purchase prices (as defined in
Article 4.2 herein) and on the basis of the intended use of Material. Should such
Material subsequently be used other than as intended, the relevant charges shall be

transferred from the original cost accounts to the appropriate cost accounts.

if
Material for general use which is first stored in warehouses or which is first
stored on supply boats used as warehouses shall be subject to inventory control

Procedures,

The quantities, unit Prices and total value shall be recorded for Material in

inventory using Perpetual inventory methods. Material in stock shall be priced at

exploration cost, development cost or Operating cost and shall be recovered in

accordance with Article 12.2 of the Contract.

At the request of any non-Operator, the Operator shall furnish to the non-

Operator a detailed statement of Controllable Material.

approval.

48 In accordance with Article 17.1 of the Contract, the Operator shall exercise
strict control over the fixed assets of the Petroleum Operations and set up accounts
and record cards, and shall conduct physical inventory of the fixed assets at year-end

or whenever depending upon the actual situation to make sure that the book records,

Su
card records and physical fixed assets are in conformity. In case that any damage and
loss arises to the fixed assets, the Operator shall determine the reasons and submit

them to the JMC for examination and approval.

Article 5

Expense Accounting
5.1 Rules for Accounting

5.1.1 According to the provisions of Articles 12.1.1, 12.1.2 and 12.1.3 of the
Contract, all development costs and operating costs of the Parties as well as the

Contractor’s exploration costs shall be recorded in the Joint Account separately.
The Operator shall establish and maintain three Separate accounts, namely:
5.1.1.1 exploration costs account
5.1.1.2 development costs account and
5.1.1.3 operating costs account

in which shall be reflected all charges and costs as classified Pursuant to Articles 5.2

and 5.3 of this Accounting Procedure.

5.1.2 If either CNOOC or the Contractor, in accordance with Article 11.6.1, 11.6.2
or 18 of the Contract, makes the decision to develop an Oil Field and/or Gas Field for
its sole account or to undertake any other operation for its own account, the relevant

costs shall be accounted for separately.

5.1.3 All items related to the Petroleum Operations such as discounts, deductions,
allowances, interest income, gains from various services, indemnities from insurance
and other miscellaneous income by the Operator, shall be credited to the relevant

expense accounts.
5.1.4 All direct services or research work (including personnel) provided by the
Superior organizations or Affiliates of CNOOC or of the Contractor and by the Third
Parties for the Petroleum Operations shall be Subject to the form of work order
procedures in advance and shall be charged to the Joint Account after verification of

the relevant invoices.

Work Order Procedure shall be established through consultations at JMC
meetings by both Parties within three (3) months as of the Date of Commencement of
the Implementation of the Contract. The rates charged for direct services or research
work (including personnel Cost) provided by the superior organizations or Affiliates
of CNOOC or of the Contractor shall be on the basis of actual costs incurred and
more competitive when compared with the rates of similar services furnished by the
Third Parties. The Operator shall, in accordance with Article 15 of the Contract, give
priority to use direct services or research work (including personnel) provided by

CNOOC.
5.2 Cost items:

The following items shall be chargeable to the Joint Account by Operator’s

net cost.
5.2.1 Subcontractor charges:

The charges paid to Subcontractors in accordance with contracts signed

between the Operator and Subcontractors.
5.2.2 Personnel expenses:

The contents and control of personnel expensés shall be as stipulated in

Article 19.3 of the Contract.
5.2.3 Travel and living expenses:

Travel and living expenses paid according to Article 19 of the Contract to the

personnel involved in the Petroleum Operations.

Lent,
5.2.4 Material expenses:

Expenses paid in accordance with Article 4 of this Accounting Procedure to

purchase Material for use in the Petroleum Operations.
5.2.5 Relocation and transportation expenses:

Relocation and transportation expenses for personnel involved in the
Petroleum Operations to be relocated into or out of the People’s Republic of China

and transferred from job-site to job-site within the People’s Republic of China.
5.2.6 Maintenance, repair and leasing expenses:

Expenses for maintenance, repair or replacement of the properties used in the

Petroleum Operations and leasing expenses paid for leased Properties and equipment.
5.2.7 Insurance premiums:

Necessary net payment made for the insurance of Petroleum Operations and

related costs and expenses.
5.2.8 Legal expenses:

In order to protect the interests of the Parties, all costs or expenses paid for
attorney’s fees, litigation or investigation, including expenses in securing evidence,
mediation and settlements. The expenses for handling legal matters incurred for the

interests of any party to the Contract shall be borne solely by such Party.
5.2.9 Taxes:

All taxes paid according to the tax laws of the People’s Republic of China,
except for those which do not belong to the scope of expenditures in the Joint
Account the income taxes, Value Added Tax and royalties to be paid by the
companies comprising the Contractor or CNOOC and individual income tax to be

paid by employees and other related costs.
5.2.10 Energy expenses:

All costs in respect of fuel, electricity, heat, water or other energy used and

consumed for the Petroleum Operations.

The costs of Crude Oil and/or Natural Gas Produced and used in any Oil Field
and/or Gas Field (provided the Parties have the same interests in such Fields) within
the Contract Area by the Operator for the performance of the Development
Operations and Production Operations or for well stimulation or for maintaining the
reservoir pressure shall not be charged. However, the costs of transporting such Crude

Oil and/or Natural Gas to their points of use shall be charged-under this item.
5.2.11 Field office facility charges:

The costs and expenses of establishing, maintaining and Operating any offices,

The costs of acquiring, leasing, installing, Operating, Tepairing and

maintaining communication systems, including radio and microwave facilities

between the Contract Area and the base facilities.
5.2.13 Ecological and environmental protection charges:

All charges for any measures undertaken for the Petroleum Operations within
the Contract Area as required by relevant Statutory regulations or Pursuant to

Programs agreed by the Parties,

0
5.2.14 Service charges
$.2.14.1 Technical service charges:

The charges paid for services such as rock specimen analysis, oil quality tests,
geological evaluation, data Processing, design and engineering, well site geology,

drilling supervision and special research programs and other technical services,
5.2.14.2 General service charges:

General service charges refer to professional consultant charges incurred for
the common interests of both Parties and charges for other services to obtain original

data needed for Petroleum Operations from outside sources, except legal service.
5.2.14.3 CNOOC’s assistance charges:

(A) The charges for the assistance provided by CNOOC for the Contractor to
carry out the Petroleum Operations in accordance with Article 9 of the Contract. The
charges for services provided by CNOOC according to Article 9.1.5 of the Contract
in respect of services not chargeable to the Joint Account shall not be charged to the

Joint Account.

(B) For all assistance to be provided by the head office organization of CNOOC in
Beijing to the Contractor in the course of the Development Operations and the
Production Operations before CNOOC takes over the said Production Operations,
CNOOC shall charge an administrative fee of Three Hundred Thousand U.S. dollars
(U.S.$ 300,000) for each Calendar Year. If the whole Process of the Development
Operations conducted for any Oil Field in any Calendar Year is less than twelve (12)
calendar months, the administrative fee for such Calendar Year shall be calculated in
Proportion to the actual calendar month(s) spent thereon (if the actual time spent
thereon in any calendar month is less than thirty (30) days, the calculation shall be
made based on a full calendar month. The aforesaid administrative fee shall be paid
respectively on June I and Dec. | each Calendar Year, with One Hundred Fifty

Thousand U.S. dollars (U.S.$ 150,000) for each time.

17 an
5.2.15 Damages and losses to the assets:

All costs and expenses necessary for the repair, replacement or supplement of.
assets resulting from damages or losses incurred by fire, flood, storm, theft or any
other force majeure causes, excluding the losses specified in Article 8.4 of the

Contract, which shall be borne by the Operator alone.

5.2.16 Personnel training costs:

Costs incurred for personnel training pursuant to Article 16 of the Contract.

5.2.17 Miscellaneous expenses:

Any reasonable miscellaneous expenses needed for the Petroleum Operations
excluded in the above items of expenses, such as bank charges, books, stationery and

conference expenses as well as other reasonable expenses.

5.2.18 Overhead:

Overhead refers to the costs for the managerial and operational services
provided by the Operator’s superior management organizations for the Petroleum
Operations, including management, administration, accounting, treasury,
intercompany audit, tax, legal matters, employee relations, financing, the collection of
electronic data and costs which not chargeable under Article 5.1.4 of this Accounting
Procedure for general consultation such procurement, planning, design, research and
operational activities etc. The overhead shall be calculated in accordance with the
following tiers amd based on the sum of the total actual costs from Article 5.2.1
through Article 5.2.17 and Article 5.2.19 of this Accounting Procedure, but not
including CNOOC’s assistance charges under Article 5.2.14.3 of this Accounting

Procedure.
The Overhead Rates for the Exploration Operations

Direct Costs for Exploration Percentage Rate
U.S. $./Year %
First Tier 0 to 5,000,000 5%
Second Tier 5,000,001 to 15,000,000 3%
Third Tier 15,000,001 to 25,000,000 2%
Fourth Tier over 25,000,000 1%

The Overhead Rates for the Development Operations

Direct Costs for Development Percentage Rate
WS. $/Year’ %
First Tier 0 to 5,000,000 2.5%
Second Tier 5,000,001 to 10,000,000 1.5%
Third Tier 10,000,001 to 20,000,000 1.0%
Fourth Tier 20,000,001 to 30,000,000 0.5%
Fifth Tier Over 30,000,000 0.25%

The overhead rate for the Production Operations shall be of one point eight
percent (1.8%) of the total amount of the direct costs for the Production Operations in
each Calendar Year and shall be calculated in accordance with the calculation method

referred to in the Provisions of the last Paragraph of Article 5.2.18 herein.

The costs and expenses for offices established by the Operator within the
Chinese territory which are not specifically dedicated to the Petroleum Operations
shall be allocated by the Operator to the Petroleum Operations within the Contract
Area or to other beneficiary Parties, including the Contractor, on the basis of actual
service time recorded, or may be allocated by other methods agreed upon by the
Parties. The amount of allocation charged to the Petroleum Operations within the
Contract Area shall be included in the cost item of Article 5.2.19 of this Accounting
Procedure. The costs and expenses incurred by the offices established by the Operator

and its superior organizations outside the Chinese territory (excluding costs and

Sonal

19
expenses chargeable under Article 5.1.4 of this Accounting Procedure) has been

included in the overhead and shall not be again charged to the Joint Account.

On the last working day of each month, the Operator shall make Provision into
the Joint Account for the overhead fees for the current month, calculated on the basis
of cumulative actual expenditure for the Calendar Year to that date and payment shall
be made from the Joint Account on the last working day of the following month. The
final adjustment of the overhead shall be made at the end of the Calendar Year in
respect to any difference between the actual payment by the Joint Account and the
total overhead for that Calendar Year calculated on the annual cumulative actual
investment expenditure at the end of such year. Any excess shall be refunded and

deficiencies made good.
5.2.19 General and administrative expenses:

General and administrative expenses refer to the administrative expenses
incurred for any offices established by the Operator within the Chinese territory and
for the JMC and its subordinate bodies for the performance of the Petroleum

Operations.

Except as otherwise provided in this Accounting Procedure the allocation of

un
io

common costs and expenses for each item of operations shall be charged in
Proportion to the exploration costs, development costs and operating costs actually

incurred in each month.

5.4 With respect to the expenditures or excess expenditures as mentioned in
Article 10.2.4(b) of the Contract which are determined by the JMC to be
unreasonable, the JMC will form an expert group for further investigation to
determine whether they shall be charged to the Joint Account or shall be borne by the

Operator alone before the year-end final closing of accounts,
Article 6

Recovery of Costs, Expenses and Deemed Interest

6.1 According to the provisions of Article 12.2.2 of the Contract, exploration

costs shall bear no interest.
6.2 The calculation of Deemed Interest on the development costs:

Deemed Interest on the development costs shall be calculated at the specified
rate from the first day after the end of the month in which the development funds of
any of the Investing Parties have been received in the Operator’s bank account for the

Joint Account in accordance with the provisions of Article 12.2.3 of the Contract.

There are three hundred and sixty-five (365) days in each Calendar Year for
the interest calculation and the interest shall be compounded once each Calendar Year

on December 31 based on the actual number of days eligible for the interest.
Worked Example:

Development Costs — US $100 received on tenth of March
US $100 received on twentieth of

The aggregate amount received in March is US $ 200.

Deemed Interest shall be calculated from the first of April through the end of

such Calendar Year with a total number of two hundred and seventy-five (275) days.

275 a
Formula: Interest = US $200 x 9% x 563 dave

At the end of the year interest is added to the capital and interest runs thereon

until cost recovery is fully achieved, i.e. interest is compounded at year end,

6.3 Recovery of exploration costs, development costs with Deemed Interest

thereon and Operating costs.

wa
6.3.1 In accordance with the Provisions of Article 12.2.2. of the Contract, the
exploration costs shall be recovered from the Oil Fields and/or Gas Fields within the
Contract Area which have been developed and are producing and the Contractor has

Participated in the development of said Oil Fields and/or Gas Fields.

6.3.2 In accordance with the provisions of Articles 12.2.1, 12.2.3.1 and 12.3 of the
Contract, the principal of development costs and Deemed Interest thereon and
Operating costs, respectively, of each Oil Field and/or Gas Field shall be recovered

only form the production of each respective Oil Field and/or Gas Field.

6.3.3 As at the date of completing each lifting of Crude Oil, the Operator shall make
the separate records into the Joint Account for the appropriate reimbursements of the
principal of exploration Costs, development costs with Deemed Interest thereon and
Operating costs respectively in accordance with Article 12.2 of the Contract. Written
notices shall be sent by the Operator to CNOOC and the Investing Parties at the same

time.

6.4 In accordance with provisions of Article 19.1 of the Contract, the Operator
shall establish complete books for recording the volume and value of Crude Oil
and/or Natural Gas, precisely reflecting the production and the disposal of the Crude

Oil and/or Natural Gas within the Contract Area,

6.5 Crude oil production in each Calendar Year for each Oil Field within the
production period shall be accounted according to the allocation Proportions specified
in Article 13 of the Contract and at the Crude Oil price determined pursuant to Article
14.4 of the Contract, The amount of the Non-associated Natural Gas in each Calendar
Year within the Production period shall be accounted for in accordance with the

provisions specified in Article 18 of the Contract.

Ww
ie)
Article 7

Accounting Reports

7.1 The Operator shall provide relevant accounting reports and statements based
on the Accounting System to CNOOC and each company comprising the Contractor.
Monthly reports shall be submitted within thirty (30) days after the end of each month,
quarterly reports within forty-five (45) days after the end of each Calendar Quarter
and annual reports within forty-five (45) days after the end of each Calendar Year.
Monthly, quarterly and annual reports shall be submitted in accordance with the

requirements and formats specified in the Accounting System.

7.2 Any Investing Party to the Contract may require the Operator to allow its staff
to have access to the Joint Account Accounting Records relating to the application of
expenses in the stipulated custody period, upon giving thirty (30) days notice but such

access shall not unduly hinder Operator’s normal operations.

Article 8
Audit
8.1 Audits shall be carried out in accordance with Article 19.2 of the Contract.
8.2 The expenses of audits for any non-Operators shall be borne by any non-

Operator which conducts the audit. Expenses for any joint audit conducted by the
non-operator shall be allocated in proportion to their respective Participating interests

in the development costs.

Article 9

The Transfer Procedure for the Joint Account

9.1 When the Exploration operations are successful and the Contract Area enters
the development Period, the Operator shall conduct an inventory and check of all
Properties and accounts for CNOOC. When each Oil Field and/or Gas Field within

is)
wo

et
the Contract Area goes from development into production, when the Contractor
terminates the Contract, an inventory and check of all properties and accounts shall be

conducted.

If the Contract Area is entered into the development period or the production
period, the Operator (after taking an inventory of all Properties by all Investing
Parties) shall make a Proposal to JMC, and the JMC shall approve the remaining
equipment and materials needed for the Petroleum Operations of the following period,
and shall be carried forward to the next period in book values in Joint Account, but,
the Operator shall be responsible for handling the equipment and materials not needed
for Petroleum Operations, the gains or losses derived from such disposal shall be
adjusted against the original accounts in accordance with its own share of the

Investing Party in Proportion to the overall investment amount of all Investing Parties.

If the Contract terminates, the method of an inventory to all of the remaining
equipment and materials as mentioned above, the gains and losses derived from such
disposal shall be adjusted against the accounts of the original Investing Party in

accordance with the above mentioned methods.

9.2 In accordance with the provisions of Article 8.7 of the Contract, when
CNOOC becomes the Operator of all the Oil Fields and/or Gas Fields within the
Contract Area, the former Operator shall transfer to CNOOC all the Accounting

Records relating to the Joint Account.

9.3 In accordance with the Provisions of Article 8.7 of the Contract, when
CNOOC becomes the Operator of a single Oil Field and/or Gas Field, the former
Operator shall transfer to CNOOC the Accounting Records relating to the
development and Operating costs of that Field as Contained in the Joint Account. The
Accounting Records relating to the exploration costs of the Contract Area shall be
retained by the Operator until the total exploration costs of the Contract Area have
been recovered. Copies shall be provided by the Operator to CNOOC if required by
CNOOC.
9.4

9.5

Upon the termination of the Contract, the Operator shall transfer all the

relevant vouchers, books and Statements over to CNOOC for Custody.

Accounting Records custody period and provide them with duplicates, if necessary.

h
ANNEX III

PERSONNEL COSTS
Article 1

General Provisions

1.1 This Annex is an integral part of the Contract. The definitions set forth in
Article 1 of the Contract are applicable to this Annex. If the Provisions in this Annex

are in conflict with those in the Contract, the provisions of the Contract shall prevail.

1.2 The provisions in this Annex with respect to personnel costs shall only be

applicable to the following personnel:

qd) representatives of JMC appointed by CNOOC referred to in Article 7,1 of the

Contract;

(2) personnel of CNOOC in the subordinate bodies of JMC referred to in Article

7.4 of the Contract;

(G) professional representatives assigned by CNOOC to the Operator’s

(Contractor’s) organizations referred to in Article 7.5 of the Contract; and

(4) personnel assigned by CNOOC to the project management team (not
including personnel recruited by CNOOC for the Contractor) referred to in Article 8.7

of the Contract.

1.3 Personnel costs referred to in this Annex shall include salaries and wages of
personnel specified in Article 3 hereof and other expenses specified in Article 4

hereof.

1.4 There is a table attached to this Annex, i.e. Table of Salary and Wage

Standards of Personnel,
CONTENTS

3

\e
Specifics of obligations regarding
employment and payment of Chinese
Personnel redacted

